Phase I Wind Farm of Yongmao Wind Power Project in Taonan, Jilin Province


Purchase Contract for Wind Turbine Generator System


[pg01.jpg]


Contract No.: JLFSYM—YMYQ－CG—2011001


Buyer: Jilin Fengshen Yongmao Wind Power Co., Ltd.


Seller: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Date: May, 2011


Place: Shenyang, China


The two parties:


Jilin Fengshen Yongmao Wind Power Co., Ltd. (hereinafter referred to as Buyer)


Wuhan Guoce Nordic New Energy Co., Ltd. (hereinafter referred to as Seller)


The Buyer and Seller have reached agreement and agreed to sign the Contract in
accordance with the following terms.

 
 

--------------------------------------------------------------------------------

 

Contents


Definitions
3
   
Chapter 1 Contract Object
6
   
Chapter 2 Scope Of Supply
7
   
Chapter 3 Contract Price
8
   
Chapter 4 Payment
9
   
Chapter 5 Delivery And Transport
12
   
Chapter 6 Packing And Mark
16
   
Chapter 7 Technical Services And Liaison
20
   
Chapter 8 Quality Supervision And Inspection
22
   
Chapter 9 Installation, Commissioning, Trial Run And Acceptance
26
   
Chapter 10 Guarantee And Claim
33
   
Chapter 11 Insurance
39
   
Chapter 12 Tax And Fee
40
   
Chapter 13 Subcontracting And Outsourcing
41
   
Chapter 14 Change, Modification, Suspension And Termination Of The Contract
42
   
Chapter 15 Force Majeure
44
   
Chapter 16 Settlement Of Contract Disputes
45
   
Chapter 17 Validity Of Contract
46
   
Chapter 18 Others
47
   
Appendices of Contract
49


 
2

--------------------------------------------------------------------------------

 
 
Definitions
 
The meaning of the following words and expressions used in this Contract and its
Appendixes shall be defined.


1. “Buyer” refers to Jilin Fengshen Yongmao Wind Power Co., Ltd., including the
legal representative, successor and assignee of the legal person.


2. “Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd., including the
legal representative, successor and assignee of the legal person.


3. “Contract” refers to this document and all parts of its appendix.


4. “Contract Price” refers to the part specified in Chapter 3 herein.


5. “Effective Date” refers to the effective date of the contract specified in
Chapter 17 herein.


6. “Technical Data” refers to the documents concerning design, manufacture,
supervision, inspection, installation, commissioning, acceptance, performance
acceptance test and technical guidance of Contract equipment and wind farm with
which Contract equipment is connected (including drawings, descriptions,
standards, software, etc.) and those documents used for correct operation and
maintenance of wind farm, as specified in Appendix 3 hereto.


7. “Contract Equipment” refers to machines, devices, materials, articles,
special tools, spare parts and others which the Seller shall supply under this
Contract, as listed and defined in Appendix 2 hereto


8. “Supervision” refers to quality supervision for key parts of Contract
equipment supplied by the Seller and manufacture of components through entering
the manufacturer which shall manufacture the components of fan unit with
documentary witness, on-spot witness by the representative appointed by the
Buyer or qualified Supervision Unit entrusted by the Buyer during manufacture of
Contract equipment. Such quality supervision shall not relieve the Seller of the
responsibilities towards the quality of Contract equipment.


9. “Supervision Representative” refers to the person appointed by the Buyer or
the Supervision Unit entrusted by the Buyer to implement supervision of the
Contract equipment.


10. “Unit Generator Set” refers to the generic term of all fan units, accessory
equipments and systems linked on one collection line.
 
 
3

--------------------------------------------------------------------------------

 

11. “Performance Acceptance Test” refers to the test to be made in accordance
with the requirements of Appendix 5 herein for checking the guaranteed
performance value specified in Appendix 1 of the contract.


12. “Power Characteristic Curve Test” means that the Buyer independently
specifies the test time bucket for power curve within warranty period in
accordance with wind regime and production status of the site to test the power
curve of each fan recorded by the central monitoring system of wind turbine
generator system or the power curve tested on site according to IEC61400-12
during the test time bucket.


13. “Preliminary Acceptance” refers to acceptance of each set of Contract
equipment after the results of performance acceptance test show that guarantee
value specified in Appendix 1 hereto has been reached.


14. “Provisional acceptance” means that the equipments provided by the Seller,
which reach the Provisional Acceptance Standard specified in the Contract
through installation, commissioning and trial run, shall be carried out the
acceptance of warranty period. Provisional Acceptance Certificate which shall be
signed by the Buyer and the Seller after the unit generator set passed the
240-hour trial run is the proof indicating that the Buyer has accepted the
acceptance result.


15. Warranty period means that the performance of the Contract equipments have
come up to the provisions of the Contract (including the guarantee value of
power characteristic curve and availability) 5 years as of the date that
Provisional Acceptance Certificate is signed by both parties hereto after the
unit generator set passed the 240-hour trial run.


16. “Final Acceptance” refers to acceptance by the Buyer of Contract equipments
of the set after its guarantee period expires.


17. “Day, Month and Year” refers to the day, month and year by Gregorian
calendar; “Day” refers to 24 hours; “Week” refers to 7 days; “Year” refers to
365 days.


18. “Power Farm” refers to the Phase I Wind Farm of Yongmao Wind Power Project
in Taonan


19. “Technical Service” refers to such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, commissioning, acceptance, performance acceptance test, running
and maintenance related to the Contract equipments supplied by the seller. Refer
to Appendix 7.
 
 
4

--------------------------------------------------------------------------------

 

20. “Site” refers to the place at the Phase I Wind Farm of Yongmao Wind Power
Project in Taonan, which is the location where the Buyer shall install the
Contract equipments.


21. “Mandatory Spare Parts” refer to spare parts required by installation and
commissioning of Contract equipments.


22. “Generator System” refers to a complete set of system consisting of wind
turbine generator system and their auxiliary equipments.


23. “Written Documents” refers to any manuscript, typed or printed documents
with an organization’s official seal or the signature of the legal
representative or its authorized person.


24. “Sub-contractor” refers to any other legal person, its successor or its
permitted assignee to whom the Seller sub-contracts part of the scope of supply,
as agreed by both parties hereto.


25.  “Delivery of Final Batch of Cargos” means that the total value of delivered
cargos of the set of Contract equipments reaches more than 98% of the price for
the set of Contract equipments after the batch of cargos delivered and the rest
equipments which are not delivered will not influence the installation,
commissioning and performance acceptance test of the generator set.


26. “Equipment Defect" refers to such situations that the Contract equipments
(including parts, raw materials, castings and forgings, original parts, etc.)
fails to meet the requirements of performance and quality standard specified in
this contract as caused by design, fabrication error or ignorance of the seller.


27. “Freight and Miscellaneous Charges” refers to the freight of highway,
waterway, railway, air, insurance premium, and various charges arising out of
the transportation process.

 
5

--------------------------------------------------------------------------------

 

Chapter 1 Contract object


The Contract complies with the principle of voluntary purchase and sell of both
parties hereto.


The Contract equipment will be used in Phase I Wind Farm of Yongmao Wind Power
Project in Taonan, Baocheng, Jilin Province


1.1 Equipments name, specification (model) and quantity


Equipments name: Wind Turbine Generator System


Equipments specification (model): Refer to Scope of Supply


Quantity: Refer to Scope of Supply


1.2 The Equipments shall be brand-new, advanced, secure, economical, mature and
reliable.


1.3 Technical specifications, technical and economic indicators and performance
of the Contract equipments are shown in Appendix 1 hereto.


1.4 The scope of supply of the Contract equipments supplied by the Seller is
shown in Appendix 2 hereto.


1.5 The technical data supplied by the seller are shown in Appendix 3 hereto.


1.6 The technical training supplied by the Seller are shown in Appendix 4
hereto.


1.7 The technical services supplied by the Seller are shown in Appendix 5
hereto.


1.8 The delivery schedule for supply of the Seller is shown in Appendix 6
hereto.


1.9 Inspection, commissioning and acceptance for the supply are shown in
Appendix 7 hereto.


1.10 Performance test and availability test are shown in Appendix 8 hereto.


1.11 Special-purpose tools, spare parts and consumables are shown in Appendix 9
hereto.


1.12 Fan Certification Certificate is shown in Appendix 10 hereto.


1.13 The seller shall provide the transportation and insurance of the
Equipments.

 
6

--------------------------------------------------------------------------------

 


Chapter 2 Scope of Supply


2.1 The scope of supply hereunder is shown in Appendix 2 hereto.


2.2 The scope of supply includes all equipments, technical data, technical
service, special tools, mandatory spare parts. However, during the fulfillment
of the Contract, in the event that any missing items and shortages which are not
listed on the supply or delivery list but shall be definitely included in the
supply scope of the Seller and necessary for meeting the requirements of
Appendix 1 for performance guarantee value of the Contract equipments or running
and overhaul qualification of the Contract Equipments, the Seller shall
re-supply the missing equipments, technical data, special tools, mandatory spare
parts, etc. for free without charge disputes.

 
7

--------------------------------------------------------------------------------

 


Chapter 3 Contract Price


3.1 The total Contract price is RMB 220,800,000 (in words: Two Hundred Twenty
Million Eight Hundred Thousand Only)


3.2 The total Contract price includes the expenses arising from Contract
equipments (including special-purpose hoisting & tools and mandatory spare
parts), technical data, technical services, etc., as well as all the fees
relating to the Contract such as taxes of the Contract equipments, etc.


The price of the Contract Equipment includes the taxes relating to the
Equipments which shall be paid by the Seller, expenses for technical data,
loading fee when the equipments leave the factory, transportation costs, packing
charges for all equipments, correlative charges for importing corollary
equipments required by the Contract equipments, etc.


3.3 Refer to Appendix 2 and 9 hereto for itemized price of contract equipment.


3.4 The total contract price is invariable during the validity term of the
Contract.

 
8

--------------------------------------------------------------------------------

 


Chapter 4 Payment


4.1 Currency used in this Contract is RMB.


4.2 Terms of payment: by cash or bill.


4.3 The payment of the payables on equipment:


4.3.1 Advance payment


Within fifteen days as of the effective date of the Purchase Contract, the Buyer
shall pay the Seller 10% of the total Contract price as the advanced payment
after it has reviewed the following vouchers submitted by the Seller as
inerrability.


·        Irrevocable performance guarantee issued by the Seller’s opening bank
covering 10% of the total Contract price in favor of the Buyer (one original and
one copy);


·        One original of legal financial documents issued by the Seller covering
10% of the total Contract price;


·        The Seller shall inform the Buyer of the specific date for receiving
the advanced payment in writing by the Receipt Certificate issued by the
Seller’s bank.


4.3.2 Payment for material preparation


Within thirty days as of the effective date of the Purchase Contract, the Buyer
shall pay the Seller 20% of the total Contract price as the payment for material
preparation after the Buyer has reviewed the following vouchers submitted by the
Seller as inerrability. Because the Buyer has paid RMB 32,500,000 to the Seller,
the total amount shall be taken as advanced payment and payment for material
preparation of the Contract after the Contract comes into force. The actual
amount of advanced payment and payment for material preparation which shall be
paid is the balance between 30% of the total Contract price and the payment.


·        One original legal financial documents issued by the Seller covering
20% of the total Contract price;


·        One purchase contract or relevant certificate document of raw materials
and outsourcing parts;


·        Production schedule.


4.3.3 Payment for arrival of equipments


The Seller shall transport the equipments to the place of delivery in accordance
with the delivery sequence and the arrival of batches (four batches) within the
specified time, and the Buyer shall pay 40% of the total price for equipments of
the batch in part according to the arrival of batches. Meanwhile, the Buyer
shall pay the corresponding amount after it has reviewed the following vouchers
submitted by the Seller as inerrability:

 
9

--------------------------------------------------------------------------------

 


 
·
Detailed packing lists of the equipments of the batch (two originals and four
copies)



 
·
Quantity and quality certificate of the equipments of the batch (two originals
and four copies);



 
·
Four copies of the Insurance Contract for All Risks insured by the Seller at
110% of actual delivery amount with the Seller itself as the beneficiary;



 
·
“Inspection Certificate” of equipments of the batch signed by authorized
representative of the Buyer (one original and four copies);



 
·
One original of legal financial documents issued by the Seller covering
corresponding payment amount of the batch;



The Seller shall submit one original of value-added tax invoice for all payments
of equipments of the batch to the Buyer upon received the payment for arrival of
equipments of the batch.


4.3.4 Payment for provisional acceptance


Within 15 days upon the equipments are completed commissioning and have passed
the provisional acceptance, 20% of the price of equipments which have passed the
provisional acceptance shall be paid according to the quantity of such
equipments.



 
·
One original of legal financial documents issued by the Seller covering 20% of
the total price of equipments calculated according to the quantity of equipments
which have passed the provisional acceptance.




 
·
The Seller should provide provisional acceptance certificate signed by the buyer
and seller(two originals and four copies).



4.3.5 Payment for quality guarantee


10% of the total contract price is taken as the quality bond for equipments.


The warranty period of contract equipment shall be five years. In the event that
the performance indicators reach the guarantee value specified in the Appendix
of the Contract without quality problems when a full year passes, the Buyer
shall pay 2% of the total contract price within 1 month after the Buyer has
reviewed the following vouchers submitted by the Seller as inerrability, with
accumulative payment of 10%.
 
 
10

--------------------------------------------------------------------------------

 
 

 
·
One Quality Guarantee Opinion signed by authorized representatives of the buyer
with agreement of payment (The copies of the final acceptance certificate of
this set Contract equipment are provided in quadruplicate for the payment of
quality bond after five years.)

 

 
·
One original of legal financial documents issued by the Seller covering
corresponding payment amount of the batch;

 
4.5 Time of payment shall take the date of acceptance of the Buyer’s Bank as the
actual date of payment.


4.5 Payment for main subcontracting and outsourcing equipments


Because the Buyer has no direct contract relationship with the Contractor and
Supplier of outsourcing equipments, the Seller shall be responsible for the
payment for main subcontracting and outsourcing equipments. However, in the
event that the subcontracting and outsourcing equipments are not delivered on
time on account of individual cause (The payment is paid by the Buyer to the
Seller on time but not paid to the Contractor and Supplier of outsourcing
equipments on time by the Seller.), which influences the construction schedule,
the Buyer is entitled to suspend the payment to the Seller. The buyer shall
continue the payment to the Seller after the relevant payment has been paid to
the Contractor and Supplier of outsourcing equipments by the Seller.


The above act of the Buyer shall not be regarded as breach of the Contract, but
the time shall not exceed three months.


The Buyer, in order to guarantee the work progress, is entitled to pay the
Contractor and Supplier of outsourcing equipments directly in the case that the
Seller still fails to pay the Contractor and Supplier of outsourcing equipments,
and the transfer payment and corresponding interest (interest on deposit of the
Buyer) shall be deducted the amount payable in the next time of payment.


4.6 Deduction and payment of liquidated damages


In the event that the Seller breaches the Contract, relevant amount shall be
paid by the Seller to the Buyer within 1 month upon receiving the written notice
and certificates for such compensation from the Buyer, and the Buyer is entitled
to deduct it from Performance Guarantee and any payment; if it is the loss of
the Buyer arising from manufacturing quality, relevant amount shall be deducted
from quality bond.


In the event that the Buyer breaches the Contract, relevant amount shall be paid
by the Buyer to the Seller within 1 month upon receiving the written notice and
certificates for such compensation from the Seller, which are accepted by the
Buyer.


4.7 The bank expenses relating to fulfillment of the Contract shall be borne by
the Buyer if they arise out of the Buyer’s Bank and by the Seller if they arise
out of the Seller’s Bank.

 
11

--------------------------------------------------------------------------------

 

Chapter 5 Delivery and Transport


5.1 Both period and sequence of delivery of the contract equipments shall
satisfy the requirements of installation progress and sequence of the equipment
for engineering construction. They shall be timely and parts & sets shall be
complete. Refer to Appendix 6 for delivery time of partial sets.


5.2 Means of transportation and place of delivery


5.2.1 The means of transportation of the contract equipments is highway
transportation, and other means of transportation can be adopted in the event of
special circumstances without changing the charges


5.2.2 The contract equipments shall be delivered on vehicles on site of the
project.


Main generator: the appointed generator location on site of the Wind Farm
Project (free on truck)


Blade: the appointed engine location on site of the Wind Farm Project (free on
truck)


5.3 The Seller shall, according to the provisions of Appendix 6 hereto, provide
to the Buyer preliminary plan of delivery covering name, gross weight, gross
volume and date of delivery of each batch of cargos as well as general list of
cargos and general packing list under this Contract within 2 months upon entry
into force of the Contract. The Seller shall notify the Buyer of all contents of
Paragraph 5.5 hereof 10 days before expected starting shipment of each batch of
cargos


5.4 Date of delivery for each batch of contract equipments shall be subject to
the actual date on the mate’s receipt, which shall be taken as the basis for
calculating liquidated damages for delayed delivery under Paragraph 10.9 hereof.


5.5 The Seller shall, within 72 hours after each batch of cargos are made ready
for transport and transport vehicles are dispatched, notify the Buyer of
ex-factory date and the following items of the batch of cargos in writing:


Contract No.;


(1) Contract No.


(2) System No.;


(3) Date of shipment;


(4) Cargo name, price and no.;
 
 
12

--------------------------------------------------------------------------------

 

(5) Gross weight of cargos;


(6) Gross volume of cargos;


(7) Total number of packing cases and packing manner


(8) Name, weight, volume and number of each batch of cargos whose weight exceeds
twenty tons (inclusive twenty tons) or whose dimension goes beyond 9m x 3m x 3m.
Each set of the equipment (parts) of this kind shall be marked with place of
center of gravity and sustained center and accompanied by sketches.


(9) Special articles (i.e. flammable articles, explosive articles, toxic
articles and other devices or articles having special requirements upon
environmental factors like temperature as well as vibration during
transportation) must be specially marked with name, nature, special protection
measures, methods of preservation and methods for accidental events.


(10) Supply list of the batch of the equipments.


5.6 The cargos not listed in Appendix 6 shall be delivered according to
installation progress.


5.7 The buyer may dispatch a representative to the Seller’s factory and shipment
station to check packing quality and monitor loading situation. The seller shall
inform the buyer of the delivery date 15 days in advance. If the representative
of the buyer can not participate in inspection in time, the seller has the right
to send out goods. Inspection and monitoring of the above mentioned
representative may not relieve the seller of its due liabilities.


5.8 Upon arrival of each batch of equipments, the Buyer shall notify the Seller
to check the quantity and the authorized representative of the Buyer and the
field representative of the Seller will sign the “Mate’s Receipt” which shall be
made in duplicate with one for each party hereto after confirmed that the
appearance and packing of cargos are intact.


In the event of damage to the packing during transportation process, the
authorized representative of the Buyer will check the damaged equipment/
component with the field representative of the Seller. If the equipment/
component is confirmed to be intact, the “Mate’s Receipt” may be signed. Once
the equipment/ component is found to be lost or damaged, the Seller shall inform
insurance company and carrying department in time and make up the lacked cargo
as soon as possible.
 
 
13

--------------------------------------------------------------------------------

 

5.9 Upon received each batch of equipments, the Buyer shall inform the Seller to
implement on-site open package inspection together. The authorized
representative of the Buyer and the field representative of the Seller will sign
the “Inspection Certificate” which shall be made in quadruplicate with two for
each party hereto after confirmed that the packing of cargos is intact. When the
imported corollary equipments are implemented open package inspection, the field
representative of the Seller shall provide two copies of Commodity Inspection
Certificate for the imported corollary equipments issued by Commodity Inspecting
and Testing Bureau to the Seller.


5.10 Where the devices (parts) supplied are damaged due to the Seller’s
carelessness or negligence or potential defects within guarantee period, so that
spare parts of the Buyer in stock are used to replace damaged devices or parts,
the Seller shall make up these devices or parts used free of charge, which shall
be delivered to the designated destination for free within 3 months, with notice
to the Buyer.


5.11 The Seller shall, according to the provisions of Appendix 1 and Appendix 3,
provide the Buyer with technical data necessary for design, supervision,
construction, commissioning, testing, inspection, training, operation and
maintenance of wind farm. Refer to Appendix 3 for the quantity and contents of
the technical data. The list of the above-mentioned technical data and progress
of delivery as defined in Appendix 3 shall be respectively listed.


5.12 The technical data shall be delivered by express mail. After each batch of
technical data is mailed, the Seller shall inform the Buyer by fax of mailing
date, mail no. detailed list of technical data, quantity & weight, contract no.
within 12 hours.


5.13 The actual delivery date is considered as the postal mark date on the
consignment notice of the postal department. This date will be used as the basis
for delay penalty calculation for any late document delivery according to
Paragraph 10.10 hereof.


If it is found that technical documents are missed, lost or damaged after
checked by representatives of the buyer or seller, the Seller shall supplement
and provide to the site the missed, lost or damaged parts thereof for free
within 7 days (3 days for urgent affairs) upon receiving notification of the
Buyer.


5.14 The Seller shall deliver in strict accordance with the delivery schedule of
the Contract. The Seller who is required advance delivery on account of causes
of the Buyer shall try to cooperate but the Buyer shall inform the Seller in
advance so that the Seller can arrange necessary production and transportation
time to meet the requirements of actual delivery. The Buyer shall understand and
pay according to the actual arrival time in the event that the requirements of
advance delivery cannot be met due to the actual production cycle and
transportation. The Seller who is required to postpone delivery on account of
causes of the Buyer shall cooperate and delivery according to the new delivery
time required by the Buyer without charges of the Buyer.
 
 
14

--------------------------------------------------------------------------------

 

5.15 Receiving Unit: Jilin Fengshen Yongmao Wind Power Co., Ltd.


5.16 Technical data are expected to be sent to:


Unit: Jilin Fengshen Yongmao Wind Power Co., Ltd.


Address: (it is subject to the address notified by the Buyer through fax)


Post Code: __________________________


5.17 Technical correlated data are expected to be sent to:


Unit: Jilin Fengshen Yongmao Wind Power Co., Ltd.


Address: (it is subject to the address notified by the Buyer through fax)


Post Code: __________________________

 
15

--------------------------------------------------------------------------------

 



Chapter 6 Packing and Mark


6.1 All the cargos delivered by the seller shall comply with provisions in the
national standard GB191-2000 on packing, storage and shipping direction mark and
firm packages applicable to long-distance transport, repetitious moving, loading
and unloading specified by the goods carriage acceptance department to ensure
that the contract equipments can be transported to the site safely and inpactly.


The packaging shall be complete and intact during transport, loading and
unloading process equipped with vibration-reducing and impact-proofing measures.
If the packages can not prevent the equipments from damages caused by vertical
and horizontal added speed during transport, loading and unloading process, the
seller shall solve the problem in the design structure of equipments.


The contract equipments shall be properly painted by the Seller, to adapt to
transport conditions on both land and sea and satisfy the needs of frequent
lifting, unloading and long-term open-air stacking, so as to avoid mechanical
and chemical damages caused by sleet, moisture, rust, corrosion and vibration.
In the event that packing and preventive measures adopted by the Seller which
have any defects at variance with the requirements mentioned above lead to the
damages to the contract equipments (including rusting, corrosion, etc.), the
Seller shall be responsible for repairing or changing the damaged parts and bear
all the expenses by itself.


The Seller shall package in accordance with different shapes and characteristics
of the contract equipments and the equipments shall be provided with protective
measures against moisture, mildew, rust and corrosion according to their
characteristics and the needs to ensure that the cargos can be safely delivered
to installation site of the contract equipments without any damage or corrosion.


Before product packing, the seller is responsible for checking and cleaning
according to parts and sets without foreign things left and guaranteeing
complete parts and components.


6.2 The seller shall mark clearly to the parts in bulk in packing case and each
bundle cargo which must correspond with the component number, part number in the
assembly drawing. The marker must simplify identify, be not so easily lost and
be not easy to erase. The marker shall be not influence of aesthetic of the
installed equipment and system.
 
 
16

--------------------------------------------------------------------------------

 

6.3 The seller shall print the following marks at the four neighboring sides of
each packing box in Chinese characters with striking unfading paint:


(1) Contract No.;


(2) Destination station;


(3) Names of supply and receiving units and the code of the receiving unit;


(4) Equipment name, generator system number and drawing number;


(5) Box No. / Piece No.；


(6) Gross weight/net weight (kg);


(7) Volume (length × width × height, expressed with mm).


For cargos with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport.


Conventional signs like “Be Careful”, “Be Up”, “Against Moisture”, “No Fall”,
“Against Heat”, “Away from Radioactive Source and Heat Source”, “Lift Here”,
“Center of Gravity”, “Stacking Weight Limit”, “Stacking Layer Limit” and
“Temperature Limit” shall, according to the characteristics of the devices and
their transport and loading/unloading requirements, be given at conspicuous
places of packing boxes, and shall meet the provisions of GB191 and GB6388.


6.4 For nude packed cargos, the above mentioned relevant contents shall be
indicated with metal label or directly on the equipment. Large cargos shall be
equipped with sufficient support or packing cushions and the expenses shall be
borne by the Seller.


6.5 In each packing box, detailed packing list for names of sub-items, quantity,
price, set No., drawing No., qualification certificate and technical
specification in duplicate. There shall be one ex-work quality certificate and
technical specification in duplicate in the packing boxes of outsourcing parts.
Another two copies of above materials shall be sent to the receiving unit by
mail.


6.6 Spare parts and special tools as listed in Appendix 9 shall be packed
respectively with above contents and “spare parts” or “special tools” marked on
packing boxes, and shall be shipped together.
 
 
17

--------------------------------------------------------------------------------

 

6.7 The Seller shall label the packaged or batched bulk parts and labels shall
be written in clear Chinese print with relevant contents of Section 6.2.


6.8 Bulked parts for various equipments and materials shall adopt good packing
method and put into suitable box, and shall be car load ship if possible.


6.9 Latticed box and/or similar packages shall be capable of containing
equipments and spare parts that may not be stolen or damaged by other substances
or rain.


6.10 All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected. The equipments required
N2 injection to protect its transportation shall be implemented N2 injection and
provided with nitrogen cylinder with indicating instrument.


6.11 The seller and/or other sub-contract shall not indicate any two boxes with
one box No.. The package shall be numbered successively. During the whole
process of shipping, the number of the package shall be successive all the time.


6.12 For cargos with bright and cleaning process surface in need of accurate
assembly, the process surface shall be protected with fine and durable layer (no
paint is allowed) to prevent the occurrence of rust corrosion o r damages before
installation.


6.13 The seller shall, 6 weeks after the contract comes into force, use packages
applicable for long-distance, repetitious moving, rain prevention and humidity
prevention for the technical materials delivered and files together with
equipments. The cover of each technical material package shall indicate the
following contents:


(1) Contract No.；


(2) Names of supply and receiving units;


(3) Destination station；


(4) Gross weight；


(5) Box No./Piece No.


In each material package, one original and two duplicate copies of a detailed
list of technical documents indicating technical materials’ sequence No.,
Document Item No., Name and pages shall be attached. The quantity of materials
which shall be submitted is subject to the provision of Appendix 3.
 
 
18

--------------------------------------------------------------------------------

 

6.14 Where the cargos are damaged or lost because of the bad packing or keeping
of the seller, anytime or anywhere, once validated, the seller shall be
responsible for timely repairing, replacement or compensation according to
Chapter 10 of this contract. When the cargos are damaged or lost during the
transport, the seller is responsible for negotiate with insurance company and
transport-undertaking department, and at the same time shall supplement the
cargos as soon as possible to the buyer to meet the demand of construction
period.


6.15 The enterprise logo of the Buyer shall be painted on side of the engine
room before delivery. The Buyer shall send the electronic logo to the Seller one
month before delivery.

 
19

--------------------------------------------------------------------------------

 


Chapter 7 Technical Services and Liaison


7.1 The Seller shall provide all services like technical guidance, technical
assistance and technical training for engineering design, equipment supervision,
inspection, civil engineering, installation, commissioning, acceptance,
performance acceptance test, operation and overhaul of the contract equipments.


The Seller shall appoint its representative to provide technical services and
guide the Buyer to carry out installation, sub-system commissioning and starting
at site according to the Seller’s technical data, and the representative shall
be responsible for solving any and all problems as to manufacture quality and
performance during installation and commissioning of the contract equipments.


7.2 The Seller shall submit two copies of organization plan for services as
defined in Article 7.1 and Article 7.2 to the Buyer by express mail within 1
month upon entry into force of the Contract.


7.3 Both parties shall define the time of technical liaison meeting within 15
days after the Contract initialed.


7.4 The Buyer is entitled to participate in the technical design of the Seller,
and the Seller shall be obliged to invite the Buyer to participate in technical
design, if necessary, and explain to the Buyer technical design.


7.5 In case big problems arise and require the immediate negotiation of both
parties, then either of the two parties can propose a meeting and generally the
other party shall agree to attend the meeting.


7.6 Both parties hereto shall sign meeting or liaison minutes in connection with
all meetings and other liaison modes, which shall be binding upon them. If
contract clauses need to be modified, the approval shall be obtained from legal
representatives of both parties, and modified version shall prevail. In the case
of major modifications to technical schemes and/or contract price, such
modifications shall be reported to the approval authority of the original
contract and may be implemented upon approved by this approval authority.


7.7 In the event that the Seller wants to modify the technical schemes for
installation, commissioning and operation proposed by the Seller and agreed by
both parties hereto at the liaison meeting, it shall inform the Buyer and
implement upon confirmation by the Buyer. Buyer shall have the right to propose
alteration or modification to adapt to the requirements of site conditions with
written notice to the Seller, and the Seller shall give full consideration
thereto and satisfy the Buyer’s requirements as much as possible.
 
 
20

--------------------------------------------------------------------------------

 

7.8 The buyer is entitled to distribute the materials related to the contract
equipments provided by the seller to all parties involved in the project, and no
forms of tort thus arises. However, in no circumstances shall the materials be
provided to the third party who is not involved in the project.


7.9 As to the materials of the seller and the buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.


7.10 In case the seller’s sub-contractor needs to provide technical service
related to the contractual equipments or works in the site, it shall be
organized by the seller and approved by the buyer. All the expenses shall be
borne by the seller itself.


7.11 The seller (including subcontracting and outsourcing) shall undertake the
full liability for supply, equipment, technical interface and technical service
involved in the contract.


7.12 The Seller shall be obliged to provide interfaces and technical assistance
for other devices connected with the Contract Plant, without rising the Contract
Price.


7.13 The technicians who are sent to the site by the Seller to offer services
shall be experienced and competent. The list of the technicians to be sent to
the site shall be submitted to the Buyer for confirmation within 1 month upon
entry into force of the Contract.


The Buyer has the right to suggest replacing seller’s field service personnel
who fail to meet the requirements, and the Seller shall assign new technicians
recognized by the Buyer according to the demands on site. In case the seller
fails to make a reply to the request for replacing incompetent technicians by
the buyer within 5 days, it shall be regarded as the delay of the project
according to Paragraph 10.11.


7.14 The seller shall be liable for the loss caused by the technicians’
negligence or faults in instructing the installation and commissioning by the
seller’s failure in assigning personnel for instruction according to the
requirements.


7.15 Refer to Appendix 7 for the specific requirements of technical service and
liaison.

 
21

--------------------------------------------------------------------------------

 
 
Chapter 8 Quality Supervision and Inspection


8.1 Supervision


8.1.1 The Seller shall provide the Buyer with the list of design, manufacture
and inspection standards for the contract equipments within 1 month upon entry
into force of the Contract. These standards shall comply with the provisions of
Appendix 1 and Appendix 7 hereto.


8.1.2 The Buyer shall entrust the supervision unit with the supervision
qualification to supervise the manufacture of the contract equipments or
supervise by himself. The Buyer or supervision unit shall carry out supervision
and pre-delivery inspection, understand the situation of assembly, inspection,
test and packaging of the equipment, and affix his signature.


Supervision and inspection standards are listed in Appendix 1 and Appendix 7.
The Seller shall be obliged to assist with supervision, and shall timely provide
relevant data and standards during supervision, without receiving any expense
caused accordingly.


8.1.3 The scope of supervision and detailed supervision, inspection and witness
items are as shown in Appendix 7.


8.1.4 The Seller must provide for supervision and inspection by the supervision
representative and field representative:


8.1.4.1 Production plan for the whole set of equipment and actual monthly
production progress and monthly inspection plan before the materials are fed for
each contract equipment.


8.1.4.2 Supervision contents and inspection time of the equipment 7 days ahead.


8.1.4.3 Standards (including factory standards), drawings, data, processes and
actual process and inspection records (including intermediate inspection records
and/or non-conformity reports) relating to the supervision of the contract
equipments and relevant documents and copies as defined in Appendix 5.


8.1.4.4 Give working and living convenience to the supervision representative
and field representative.


8.1.5 Supervision checking/witness (usually on-site witness) should not affect
the producing schedule in gear (not including shutdown checking when significant
problem appears), and should take practical producing course of the seller into
account.
 
 
22

--------------------------------------------------------------------------------

 

If the supervision representative can not arrive to the locale on the informed
time from the seller, testing work of the seller’s factory can be on the rails,
with the results in effect, but the supervising representatives have the right
to know, consult and copy the report and results of checking and testing after
(transfer to documentary witness).


If the Seller checks separately without informing supervision representative,
the Buy will not accept the checking results, and the Seller should test with
the buyer’s representative on the site and bear relevant expenses.


8.1.6 Through supervision, while finding equipments and materials have quality
defects or not matching standards and packing in the contract, supervision
representative is entitled to make remarks and not to sign. And the Seller
should improve to ensure product quality.


No matter the supervision representative knows or claims to know, the Seller has
the responsibility to tell initiatively and timely the big quality defects and
problems through fabrication of contractual equipments. Keeping back is not
allowed and the Seller should not handle separately when the supervision
representative knows nothing about it.


8.1.7 No matter whether the supervision representative attends supervision and
leaving factory check, sign the supervision and check report or not, it can not
be considered as the seller can be relieved from the quality insurance
responsibility in Clause 10 of the contract, and it can not relieve the Seller
from the responsibility for the equipment quality.


8.2 Factory Inspection and On-site Open Package Inspection


8.2.1 All contract equipments/components (including subcontracting and
outsourcing) supplied by the seller should be checked and tested strictly
through producing process, and parts (or the complete machine) should be
equipped and tested before leaving factory. All the check, test and assembling
should be recorded formally. The qualified equipments /parts will leave the
factory and be dispatched upon the completion of the aforesaid work.


All the formal recording files as well as certificates of approval shall be sent
to the Buyer by express mail as a part of technical data for archiving. In
addition, the Seller shall provide certificates and quality certificate in the
mandatory documents.


Generator sets test shall guarantee the 100% bench location test of the contract
equipments; sampling inspection of 8% of the total amount of the contract
equipments shall be implemented for full power trial.
 
 
23

--------------------------------------------------------------------------------

 

8.2.2 The Seller shall arrive on the site in time and count & check the
packaging, exterior and number of pieces in accordance with waybill and packing
slip together with the Buyer upon receipt of notice from the Buyer after the
cargo has arrived at the destination. In case any identified non-compliance
proves to be attributable to the Seller after the confirmation of both Parties
hereto, the Seller shall be held responsible and work out a solution to such
non-compliance.


Upon the arrival of cargo on the site, the Buyer shall carry out open package
inspection as soon as possible to check the quantity, specification and quality
of such cargo. The Buyer shall notify the Seller of the open box inspection date
7 days prior to such inspection and the Seller shall dispatch inspectors to
participate in the on-site inspection work. The Buyer shall provide working and
life conveniences for the inspectors sent by the Seller.


Where the inspectors dispatched by the Seller fail to show up at the inspection
site on time for the open box inspection, the Buyer will be entitled to open
boxes and inspect on its own. The inspection results and recording shall be
effective for both Parties hereto and shall serve as a valid evidence for the
Buyer to claim for compensation from the Seller.


Where the Buyer open packages arbitrarily without issuing a notice to the Seller
or the batches es of each batch of equipments still remain sealed after 6 months
since the arrival thereof (date of arrival is subject to the date that the Buyer
signs for the receipt), the consequences incurred thereof shall be borne by the
Buyer.


8.2.3 Should any damage, defect, shortage or non-compliance to the quality
criteria and specifications provided herein due to reasons attributable to the
Seller (including transportation) have been identified during on-site
inspection, a record thereof shall be compiled and signed by the representatives
of both Parties hereto, with each Party holding one. Such record shall serve as
the evidence for the Buyer to claim for repair and/or replacement and/or
compensation against the Seller; in case the Seller entrusts the Sub-contractor
of the project to repair damaged equipment, all the expenses in connection with
the equipment repair shall be borne by the Seller.


In case of damage or shortage due to reasons attributable to the Buyer, the
Seller shall furnish or replace corresponding parts as soon as possible upon the
receipt of notice from the Buyer. However, all the costs shall be borne by the
Buyer.
 
 
24

--------------------------------------------------------------------------------

 

8.2.4 In case the Seller raises any objection against the aforesaid requirements
including repair, replacement and claim for indemnity proposed by the Buyer,
such objection shall be raised within 7 days upon the receipt of a notice in
written form from the Buyer. In the event of such objection, the Seller shall
dispatch representative to the site at its own cost to carry out re-inspection
jointly with the Buyer.


8.2.5 Where the representatives of both parties hereto fail to reach a consensus
with respect to the inspection record of the joint inspection, a third party
inspection institution entrusted by the Buyer hereto or the authorized
inspection institutions of both parties hereto will carry out inspection. The
inspection results shall be biding upon both parties hereto and all the costs
shall be borne by the responsible party.


8.2.6 Upon the receipt of the claim for compensation by the Buyer in accordance
with articles 8.2.2 to 8.2.5 herein, the Seller shall promptly repair, replace
or supplement the absent parts according to the provisions of Paragraph 8.2.7.
Such expenses as manufacturing fee, repairing fee, transportation fee and
insurance fee as well as inspection fee incurred thereof shall be borne by the
Seller. The aforesaid claimed compensation shall be deducted from the
Performance Guarantee the next payment by the Buyer.


8.2.7 The Seller shall repair, change or re-supply the missing, lost, imperfect
or damaged parts within ten (10) days for free upon receipt of notice of claim
from the Buyer and bear all direct costs for transporting the cargos to the
installation site and all expenses paid by the Buyer for such repair, change and
re-supplied parts if such are caused by the Seller. In the event that it cannot
be completed in accordance with above time due to special reasons, the Seller
shall submit written report to the Buyer, then the time for the repairing or
replacement of equipments or parts due to reasons attributable to the Seller,
under the premise of no influences upon the construction progress of the Wind
Farm, can be properly postponed upon written approval of the Buyer but shall not
exceed 20 days after the identification of any defect, damage or shortage.
Otherwise article 10.11 shall apply.


8.2.8 The time for the Buyer to claim indemnity for problems found in open
package inspection shall be within 6 months after the cargos implemented open
package inspection.


8.2.9 The various inspections as illustrated in articles 8.2.2 to 8.2.8 only
refer to arrival inspections on-site. Where no problem has been identified or
the Seller has carried out replacement or repair in accordance with the claim
requirements, it shall not be deemed as the exemption of quality guarantee
responsibility undertook by the Seller in accordance with the specifications of
Chapter 10 herein and Appendix 1 hereto.

 
25

--------------------------------------------------------------------------------

 


Chapter 9 Installation, Commissioning, Trial Run and Acceptance


9.1 The contract equipment shall be installed by the Buyer in accordance with
the technical data, inspection criteria, drawings as well as instructions
provided by the Seller who shall be responsible for the commissioning and trial
run of the contract equipments with the Buyer’s participation. The overall
installation process must be carried out under the guide of the on-site
technical service personnel sent by the Seller. The important working procedures
(Refer to Appendix 7) which shall be provided by the Seller shall be confirmed
with signature of the on-site technical service personnel sent by the Seller.


During installment, if the installment is not comply with the technical
information provided by the seller and the guidance of the technical service on
site or no signature confirmation of the technical service on site, the related
responsibility(not including the question of the equipment) will be born by
buyer; If the installment is comply with the technical information provided by
the seller and the guidance of the technical service on site or no signature
confirmation of the technical service on site, the related responsibility will
be born by seller


9.2 The technicians sent by the Seller shall illustrate the installation methods
and requirements prior to the installation. During the process of installation,
the technicians sent by the Seller shall offer technical guidance/supervision
service for the installation work and participate in the inspection & testing of
the Contract Plant’s installation quality of every machine unit for the sake of
ensuring indices and stable operation.


After installation of each single set of contract equipment, the Seller and the
Buyer shall further verify and confirm the installation works. They shall
jointly sign an acceptance certificate for installation completion in two
originals with each Party holding one. Such certificate shall not exempt the
Seller from responsibilities during trial run, performance acceptance testing
and guarantee period as well as responsibilities for the non-compliances of
technical performance and guarantee to the stipulations provided herein.


The acceptance after the completion of the contract equipments shall be carried
out in accordance with the requirements in Appendix 1 and 7.
 
 
26

--------------------------------------------------------------------------------

 

9.3 After signed the acceptance certificate for installation completion by both
parties, the Seller shall carry out commissioning in accordance with the
requirements of technical specification. The Seller shall submit detailed
procedures of commission through negotiation with consensus of both parties
hereto 30 before the commissioning. During the period of installation and
commissioning, if the contract equipments fail to reach the requirements as
prescribed in Appendix 1, both parties shall investigate & dispose together and
take proper measures to eliminate defects and/ or make the installation &
commissioning implemented successfully. The required time for commissioning
shall meet the requirements of on-site installation, or it shall be regarded as
the delay of the project according to Paragraph 10.11.


9.4 Having passed the commissioning and function test, the fan units shall
implement safe, consecutive (except external factors of wind turbine generator
system) and stable on-load trial run lasting for 204 hours according to the
running mode as prescribed by Appendix 1. In the event that the contract
equipments fail to pass the trial run, the Seller shall repair & replace
defected equipments at its own cost and re-implement the trial run. All relevant
expenses shall be borne by the Seller.


After the unit generator set passed the trial run, provisional certificate shall
be signed; and the contract equipments shall enter into warranty period.


9.5 The performance acceptance test shall be carried out after all equipments of
the generator set ran stably with rated wind speed reaching rated output and
completed the consecutive and stable running lasting for 204 hours. In the case
that such performance acceptance test fails to be implemented on schedule due to
the Seller, the testing time shall be postponed correspondingly.


The performance acceptance test aims to testify whether this set of unit meets
various technical performances and guarantee indices. The third party shall be
in charge of the acceptance and the Seller shall participate therein. Whereas
the evaluations for power curve guarantee and availability guarantee will be
implemented within the quality guarantee period, such two performance test shall
not be included in performance acceptance test.


Should the contract equipments satisfy various performances and guarantee value
indices as specified in Appendix 1 hereto upon the completion of the performance
acceptance testing, the Buyer shall sign the preliminary acceptance certificate
of the contract equipments with the counter signature of the Seller within 10
days thereafter. Such certificate shall be made in duplicate with each party
holding one.
 
 
27

--------------------------------------------------------------------------------

 

In case the contract equipments fail to meet one or multiple guarantee indices
as specified in Appendix 1 and 7 hereto, Paragraph 9.6 and Paragraph 10.6 shall
apply.


9.6 Under the premise of not affecting the safe and dependable operation of each
set of contract equipments, where the Seller is deemed as being responsible for
some identified rare and tiny defects in accordance with the provisions herein
and the Seller has remedied the aforesaid defects for free within the time
determined by both parties hereto through negotiations, the Buyer will agree to
sign the preliminary acceptance certificate of this set of equipment.


9.7 In case the first performance acceptance testing fails to reach one or
multiple performance guarantee values as specified in Appendix 1 and 7 hereto,
both parties hereto shall make joint efforts to analyze reasons thereof and
clarify responsibilities. The responsible party shall take measures and a second
acceptance testing shall be carried out within 2 months after the adoption of
remedial measures.


In case the Seller is held liable, the Seller shall take effective measures at
its own cost so as to make the second performance acceptance testing fulfill the
technical performances and/or guarantee indices. The Seller shall undertake all
the direct expenses including but not limited to:


The expenses incurred by replacing and/or repairing equipment and materials;


The expenses incurred by the technicians sent by the Seller to participate in
the second performance acceptance testing;


The expenses incurred by the personnel of the Buyer participating in the repair;


The expenses incurred by the tools and equipment used for the second performance
acceptance test;


The expenses incurred by the materials and consumables except fuel used for the
second performance acceptance test;


All the transportation and insurance expenses incurred by the replacement and/or
repair of equipment as well as the outgoing from and arrival at the wind farm
site of materials


9.8 After the second performance acceptance test is finished, if one or more
indicators fail to reach performance guarantee values as defined in Appendix 1
and Appendix 5 hereto, both parties hereto shall study and analyze the causes
and clarify the responsibilities:


If the failure is caused by the Seller, Chapter 10 hereof shall govern.
 
 
28

--------------------------------------------------------------------------------

 

If the failure is caused by the Buyer, the contract equipments shall be deemed
to pass preliminary acceptance, within 10 days after which the Buyer’s
representative shall sign the preliminary acceptance certificate countersigned
by the Seller’s representative, which is made in duplicate with one for each
party. Then the Seller shall still be obliged to provide technical assistance
for the Buyer and take various measures with the Buyer, so that the Contract
Plant can reach technical properties and guarantee indicators as defined in this
Contract.


9.9 After each set of contract equipments has run for 240 hours, if the
performance acceptance test is delayed for more than 6 months due to the Buyer,
the Buyer shall sign the preliminary acceptance certificate of this set of
contract equipments which is countersigned by the Seller within 15 days
thereafter.


9.10 In despite of each set of the contract equipments undergoing one or two
performance acceptance tests, the Buyer shall, within two years as of the date
when the preliminary acceptance certificate is issued and within 15 days after
the claim for compensation is settled, sign and issue the final acceptance
certificate for the Contract Plant under Paragraph 10.4.


9.11 The preliminary acceptance certificate issued under Paragraph 9.4, 9.5,
9.6, 9.8, 9.9 and shall only be taken as a proof that the properties and
parameters of the Contract Plant supplied by the Seller may be accepted under
this Contract up to the date when the said certificate is issued, and shall not
be used as an evidence that the Seller is relieved of the responsibility for any
potential defect in the Contract Plant which may cause damages thereto; in the
same way, the final acceptance certificate shall not be regarded as an evidence
that the Seller is relieved of the responsibility for any potential defect in
the Contract Plant which may cause damages thereto.


Potential defects refer to hidden troubles in the equipment, which can not be
detected during manufacture under normal circumstances. The Seller shall be
responsible for correcting such potential defects within 3 years as from the
date of final acceptance. When detecting such potential defects (as confirmed by
both parties hereto), the Seller shall provide repair or exchange as per
Paragraph 5.11 and Paragraph 10.3 hereto and bear relevant expenses.


9.12 At any time during the term of this Contract, where inspection, test,
re-test, repair or exchange is needed on the part of the Seller, the Buyer
shall, as requested by the Seller, make arrangement and assist with such work.
The Seller shall bear any and all expenses arising from repair or exchange and
its persons. If the Seller entrusts the Buyer’s construction persons to process
and/or repair or replace the equipment, or the re-work is caused by the errors
in design drawings supplied by the Seller or misguide by the Seller’s technical
service persons, the Seller shall pay to the Buyer relevant expenses calculated
via the equation as below (all expenses are to be calculated at the rate when
the said events occur):
 
 
29

--------------------------------------------------------------------------------

 

Ｐ＝ａh+M+cm


Where, P—total expenses (Yuan)


a＿＿labor costs (Yuan/h-man), 250 Yuan/h-man for technicians and 80 Yuan/h-man
for laborers;


h＿＿man-hour (h-man)


M＿＿material expenses (Yuan)


c＿＿machine team number (set-shift)


m＿＿machine team cost of each set of equipment (Yuan/ set-shift)


9.13 Whether the loss or damage of the contract equipments are caused by the
Seller or the Buyer, the Seller shall deliver the devices for replacing or
making up such lost or damaged devices as soon as possible and then define which
party shall bear the expenses of above equipments.


9.14 Within the service life of the equipments, in the event that the Seller
intends to stop production of or be unable to produce some spare parts, it shall
recommend updated and replaced products of such spare parts. If there are no
updated and replaced products, it has the obligation to notify the Buyer in
advance so that the Buyer has adequate time to place an order for a last
purchase of necessary spare parts from the Seller, and it has the obligation to
provide drawings, templates, tools, dies and technical instructions of these
spare parts free of charge, so that the Buyer can manufacture necessary spare
parts for the contract equipments. The manufacture by the Buyer of these spare
parts does not constitute any infringement upon the parent and industrial design
right, provided that the Buyer shall return the articles above in due course in
reasonable mode and state after use.


9.15 Within 20 years as of the effective date of this Contract, the Seller shall
be obliged to provide all new or improved running experiences and improving data
concerning technology and security as to the wind farm free of charge. The
Seller’s disclosure of these documents above shall not constitute transfer of
any patent, permit, technology, and the Buyer’s use of the above-mentioned
materials shall not constitute any infringement, but the Buyer shall not provide
the materials to any third party who is not concerned.
 
 
30

--------------------------------------------------------------------------------

 

9.16 Power curve guarantee evaluation


The Buyer can specify the time bucket for power curve test independently and
arrange the power curve performance evaluation for one generator according to
on-site wind regime and production operation situations.


The Buyer shall arrange the test and acceptance of power characteristic curve
with participation of the Seller. The third party (it refers to test and/or
accrediting body approved by General Administration of Supervision, Inspection
and Quarantine) shall verify the test and acceptance. Refer to guarantee & test
for power curve of wind generators in Appendix 8 for the verification method.


If a third party recognized by both parties can not be defined within 30 days
after the Buyer proposed the negotiation for the third party, the Buyer is
entitled to employ the test and/or accrediting body approved by General
Administration of Supervision, Inspection and Quarantine or recognized by
international by itself to carry out the test. The test results shall be final
and the first test costs shall be borne by the Buyer.


In the event that the power curve performance test fails to reach the indices,
the Buyer shall bear the responsibility. The Seller shall make the contract
equipments reach test indices at its own cost within 3 months and shall bear the
costs for the second test. Even if they reach the indices at second test, the
Seller shall still compensate the corresponding sale electric quantity losses
(electricity generation losses ×on-grid price of the Project) of electricity
generation losses resulted from unqualified power curve during the period from
commissioning of fans to the second test at which the equipments reach the
indices. Refer to guarantee & test for power curve of wind generators in
Appendix 8 for method of calculation for electricity generation losses. If the
second test and acceptance still fail, the Seller shall be deemed to have
breached the Contract, and Paragraph 10.7 shall apply.
 
 
31

--------------------------------------------------------------------------------

 

9.1 Availability guarantee test


The cycle of availability guarantee test for unit generator set and a generator
shall be 5 years as of the date that pass certificate for trail run is signed.
Availability test shall be implemented by year (the test year is different from
calendar year). Refer to equipment availability test within warranty period in
Appendix 8 for the verification method. The test costs shall be borne by the
Buyer. If the final acceptance fails to reach indices, the Seller shall bear the
responsibilities and the warranty period shall be postponed correspondingly. The
Seller shall make the contract equipments reach test indices at its own cost
within 3 months and shall bear the costs for the second test. Even if they reach
the indices at second test, the Seller shall still compensate the corresponding
sale electric quantity losses (electricity generation losses ×on-grid price of
the Project) of electricity generation losses resulted from unqualified
availability during the period from commissioning of fans to the second test at
which the equipments reach the indices. Refer to equipment availability test
within warranty period in Appendix 8 for method of calculation for electricity
generation losses. If the second test and acceptance still fail, the Seller
shall be deemed to have breached the Contract, and Paragraph 10.7 shall apply.
 
 
32

--------------------------------------------------------------------------------

 

Chapter 10 Guarantee and Claim


10.1 The guarantee period refers to five years as from the date of signing the
Preliminary Acceptance Certificate of each set of contract equipment (signing
the Final Acceptance Certificate). The guarantee period shall be pursuant to
chapter 9 and chapter 10.


10.2 The Seller shall guarantee that the supplied contract equipment is
completely new with advanced and mature technology and fine quality, and the
model selection of the equipment conforms to the requirements of safety,
reliability, economic operation and easy maintenance.


The Seller shall guarantee that the technical data delivered according to the
Appendix 3 is complete, uniform, correct and accurate in contents and can meet
the design, installation, debugging, operation and maintenance requirements of
the contract equipment.


The Seller’s guarantee period for each set of equipment shall last until the
issue of the Final Acceptance Certificate by the Buyer.


10.3 In case of replacement needed, the seller shall bear all costs incurred
until the replacement at site is completed. The replacement or repair shall be
made within 15 days (within 30 days for the outsourced parts) upon when it is
proved to be the fault of the seller, or else, it shall be subject to Paragraph
10.11.


Where the equipment damage is caused by the buyer’s construction, installation
or commissioning not in accordance with the technical documents, drawings,
instructions as well as the guidance of the seller’s technical service staff at
site, the buyer shall be responsible for the repair and replacement, but the
seller is bound to supply the parts necessary for the buyer’s replacement. For
the parts in urgent need, the seller shall deliver them in the fastest means of
transportation. All costs incurred hereof shall be borne by the buyer.


10.4 After the guarantee period of each set of equipment specified in the
Contract is expired, the Buyer shall issue the Final Acceptance Certificate of
the contract equipment to the Seller within 15 days upon expiration of the
guarantee period. Within this period, the Seller shall satisfy claim and
compensation lodged by the Buyer prior to the expiration of guarantee period.
However, the Seller shall not be liable for the loss due to improper maintenance
and false operation.
 
 
33

--------------------------------------------------------------------------------

 

10.5 Within the guarantee period, where the contract equipment supplied by the
Seller is found defective or damaged, if it is due to the Seller’s fault, the
Buyer is entitled to claim against the Seller. In case the Seller dissents from
the claim, it will be subject to Paragraph 8.2.4 and 8.2.5. Or else, upon
receiving the claim documents from the Buyer, the Seller shall repair or replace
without charge or compensate or commission the Buyer to arrange the overhaul.
The expenses for replacement and transportation and the insurance fee incurred
hereof until to the installation site shall be borne by the Seller.


10.6 In the event that replacement or repair of defective equipment is needed
due to the Seller’s fault, so that the installation of contract equipment is
delayed or its transportation is suspended, the guarantee period shall be
extended accordingly as per the time for repair and replacement.


10.7 If, due to the reasons of the Seller, after the performance acceptance test
as specified in Article 9, each set of Contract Plant still can’t satisfy one or
many indicators defined in Appendix 1 in the second acceptance test, or if the
standards for power curve examination and availability is not reached or quality
problems arise, the Seller shall compensate for all the problems. The Buyer has
the right to adopt one of or more than one of the following remedial measures:


1) Prolong the guarantee period; the Seller shall repair the equipments at its
own expenses and shall compensate the buyer for all the loss of generating
capacity before performance guarantee value meets the standard; the compensation
period shall cover all the time before the Buyer signs the Final Acceptance
Certificate;


After the Seller submits the compensation, the seller, within the period
stipulated by the Buyer, also has the obligation to make sure that the
equipments satisfy the indicators specified in the technical part of the
Contract at its own expenses. If the Seller fails to repair the defective
equipments under the Contract within the period stipulated by the Buyer, then
the Buyer has the right to choose other qualified suppliers to conduct all the
repairs or remedy any problems which is not allowed in this Contract. All the
expenses and risks incurred herein will be borne by the Seller.


2) Calculate the compensation for the loss of generated electricity in 20 years
at a discount rate of 5%, but the total compensation shall not surpass the
actual loss of the Buyer. Once the compensation is made by the Seller, the
Seller shall no longer be responsible for the obligations concerning the current
compensation, and the Buyer shall sign the Final Acceptance Certificate.
 
 
34

--------------------------------------------------------------------------------

 

Calculate the performance compensation according to the actual deviation if it
does not amount to a compensation unit. If the above mentioned performance
guarantee values are not satisfied at one or more than one places at the same
time, then the compensation amount shall be the sum of all the compensations for
every value unsatisfied.


Other requirements for performance guarantee specified in the appendices which
are not included in the above terms shall also lie in the scope of examination.


After the Seller submits the compensation, the Seller shall still be liable to
provide technical support for the Buyer and adopt any measures (including the
replacement of equipment) to make sure that the equipments satisfy all the
economic indicators and the technical requirements (see Appendices) of this
Contract. All the expenses incurred herein shall be borne by the Seller.


The Buyer shall agree to perform Preliminary Acceptance and issue the
Preliminary Acceptance Certificate on the same day when all the compensation are
paid by the Seller and the qualified replacements of the equipments provided by
the Seller are accepted by the Buyer.


10.8 In case that every set of equipment has serious defect (e.g. poor
performance) for which the Seller is responsible during the guarantee period,
then the guarantee period shall restart from the date the defects are corrected.


10.9 If the Seller fails to deliver the products on the date specified in
Appendix 6 of this Contract, and if the delay in delivery is not caused by the
Buyer or is not because of the demand of the Buyer or is not because of force
majeure, then the actual delivery date shall comply with paragraph 5.1 and 5.4,
and penalty shall be paid to the Buyer in the ways as specified in the
following:


Being postponed for 1-4 weeks, the penalty reaches 1% of the sum price of the
delayed equipments for each week;


Being postponed for 5-8 weeks, the penalty reaches 2% of the sum price of the
delayed equipments for each week;


More than 9 weeks (including 9 weeks), the penalty reaches 4% of the sum price
of the delayed equipments for each week;


Less than a week will be counted as a full week.


The total sum of the penalty of a set of equipment shall not surpass 10% of the
total price of this set of equipment.


The performance of paying the penalty shall not exempt the Seller from its
obligation to finish delivery under the Contract
 
 
35

--------------------------------------------------------------------------------

 

More than three months’ delay in delivery of equipments which have major impact
on installation shall allow a penalty of more than 10% of the total price of
this set of equipments from the Seller to the Buyer. At the same time, the Buyer
may cancel part of or all parts of the Contract. When other clauses conflict
with this one, this one shall prevail.


10.10 If the Seller fails to deliver documents on the date as required in
Appendix 3 and Appendix 6 of this Contract and adversely affect the schedule of
the works, the Seller shall pay a penalty of RMB 10,000 per work per day until
all the documents are submitted to the Buyer. The penalty shall be doubled in
case of severe consequences for the works, and the Seller shall compensate for
all the direct economic losses incurred herein of the Buyer. The calculation of
the time of delay shall comply with paragraph 5.14.


The Seller shall present the works design coordination documents to the company
responsible for the design of the works under this contract within 5 days after
receiving Letter of Acceptance.


10.11 In case of delay in performing this Contract due to the Seller’s delay,
neglect and/or fault in providing the technical services, the Seller shall pay
the penalty as 0.5% of the contract price of each set of equipment for per week
of delay to the Buyer as the liquidated damages, which shall not surpass 5% of
the total price of the equipments under this contract. And the Seller shall also
pay direct losses caused to the Buyer because of the Seller’s mistakes in
providing technical services or breach of contract.


10.12 The contract equipment penalty (in single case or in sum) paid by the
Seller as specified in paragraphs 10.9, 10.10 and 10.11shall not surpass 10 % of
the total contract price. And the compensation (in single case or in sum)
specified in paragraph 10.7 shall not surpass the actual losses.


10.13 The payment of penalty by the Seller does not indicate the cancelation of
its obligations herein as stipulated in the Contract.


10.14 Interests shall be paid by the Buyer in case of delay of payment by the
Buyer. The interests shall be calculated in complying with the national deposit
rate, and it shall not surpass 5% of the delayed amount of the payment. The
Seller shall not change its delivery schedule because of the delay of payment.
 
 
36

--------------------------------------------------------------------------------

 

10.15 The Seller shall guarantee that the time span between the start of
generating of the first generator and the synchronization of all the generators
shall be within 20 days. The Buyer shall guarantee that the time span between
the start of generating of the first generator and the start of generating of
the last generator shall be within 10 days. If there is any delay on the Buyer’s
part, then the time span shall be prolonged with the time period of delay on the
Buyer’s part. If the delay is on the Seller’s part, then the Buyer shall deduct
0.05% of the Seller’s total contract price per delayed day.


10.6 Only 30 days shall be allowed from the synchronization of the last
generator to the completion of Preliminary Acceptance. If there is delay on the
Seller’s part, a sum of money equivalent to the electricity generating income
loss during the delay shall be deducted from the total contract price by the
Buyer.


10.17 The Seller guarantee that the wind generators under this Contract shall
have the low voltage ride-through (LVRT) capability design and other technical
conditions for grid-connecting as required by the power grid company. After the
installation and debugging of the wind generators, the Buyer shall apply for
grid-connecting service according to normal procedures. Prior to
grid-connecting, the Seller shall obtain authentication from the authority and
shall guarantee that the wind generators meet all the requirements of the power
grid company; otherwise, the Seller shall compensate for all the economic losses
because of the delay of grid-connecting. The Buyer has the right to exercise one
of or more than one of the following remedial measures:


1) Prolong the quality guarantee period; the Seller shall debug the generators
at its own expenses and compensate for all the electricity generating losses
incurred before the generators meet the technical conditions and get connected
into the power grid. The calculation of the compensation shall continue until
the permission for grid-connecting is achieved. The Seller’s obligations do not
stop with the submission of compensation. After that, and within the period
stipulated by the Buyer, the Seller still has the obligations to adopt any
measures so as to make the equipments meet all the performance indicators
specified in the technical part of the Contract and meet the inspection
standards required by the nation and the power grid company. Should the Seller
fail to meet all these requirements within the period stipulated by the Buyer,
the Buyer has the right to cancel the Contract and shall be free to invite other
qualified suppliers to improve the specifications of the wind generators or
purchase the wind generators from other suppliers. All the expenses and risks
incurred herein shall be borne by the Seller.
 
 
37

--------------------------------------------------------------------------------

 

2) Calculate the compensation for the loss of generated electricity in 20 years
at a discount rate of 5%, but the total compensation shall not surpass the
actual loss of the Buyer. Once the compensation is made by the Seller, the
Seller shall no longer be responsible for the obligations concerning the current
compensation, and the Buyer shall sign the Final Acceptance Certificate.


Calculate the performance compensation according to the actual deviation if it
does not amount to a compensation unit. If the above mentioned performance
guarantee values are not satisfied at one or more than one places at the same
time, then the compensation amount shall be the sum of all the compensations for
every value unsatisfied.


10.18 Based on the feasibility research and the actual conditions of the year,
the Seller guarantee that the annual equivalent (in full operation) generating
hours shall not be less than 1,920 hours; otherwise, the Buyer has the right to
calculate the compensation for the loss of generated electricity in 20 years at
a discount rate of 5%, but the total compensation shall not surpass the actual
loss of the Buyer. And the Buyer has the right to cancel the Contract.


10.19 Performance bond


10.19.1 Within one month after the Contract comes into force, the Seller shall
submit the performance bond before the Buyer pays the advance payment.


10.19.2 The performance bond is of 10% of the total contract price, and is
irrevocable, with the Buyer as the beneficiary.


10.19.3 If the failure to performance the Contract by the Seller brings any
losses on the Buyer, the performance bond shall be the function to compensate
for all the losses. And the Seller shall compensate for the rest of the losses
in case that the performance bond is not enough to cover all the losses.
 
 
38

--------------------------------------------------------------------------------

 


Chapter 11 Insurance


11.1 The Seller must, according to the means of transportation by water, by land
and by air etc, buy the all risks insurance with the Seller as the beneficiary
for 110% contract price of equipment, covering the transportation from the
Seller’s warehouse to deliver at site (including unloading).


11.2 If the Seller does not buy insurance for a set of equipments under this
Contract, then the Buyer has the right to deduct 20% of the freight and
miscellaneous charges for the aforesaid set of equipments and the insurance
premium as well. And the Seller shall assume all the responsibilities which
arise due to the Seller’s failure to buy insurance for all the sets of
equipments.


11.3 The Seller shall furnish the Buyer with the duplicate copy of the insurance
contract of each set of equipment(s) 20 days before delivery. If the Seller
failed to do so, then the Buyer shall believe that the insurance didn’t buy and
shall treat according to 11.2.


11.4 If there is any loss or damage of each set of equipments and/or documents
during delivery, the Seller shall inform the insurance company for compensation.
If the loss or damage is not covered by the insurance, then the Seller shall
supplement and substitute the lost or damaged ones or make compensation.


11.5 Personal accident injury insurance


In order to exempt the Buyer and its related staff from all the responsibilities
of compensation for the injuries or death(s) of the staff of the Seller and/or
of the Buyer due to malpractice or improper direction of the on-spot service
staff of the Seller, the Seller shall cover its on-spot service staff with
personal safety insurance and other related insurance.
 
 
39

--------------------------------------------------------------------------------

 


Chapter 12 Tax and Fee


12.1 Seller will pay all the taxes and fees rated to this contract in accordance
with applicable national tax laws, codes and regulations.


12.2 The prices contained in this contract are tax included. Taxes and fees for
equipment, technical documents, service (including transportation) and imported
equipment/components/materials are all included in the contract prices and will
be paid by the seller.
 
 
40

--------------------------------------------------------------------------------

 


Chapter 13 Subcontracting and Outsourcing


13.1 Without consent from the Buyer, the Buyer shall not subcontract the
confirmed equipment/parts (including the major parts needed to be outsourced)
within the scope of supply of this Contract.  The content and the proportion of
the subcontracting should abstain approve of the Buyer.


13.2 The seller shall submit the content and proportion of the equipment/parts
needed to be subcontracted and outsourced within the scope of supply of this
Contract to the buyer for approval. Within one month from the date this contract
comes into force, the files of candidates list and the candidates’ qualification
of the equipment/parts subcontractors and outsource suppliers shall be submitted
to the buyer. Within one month after receiving the documents of those
candidates, the buyer shall finish the reviewing of the documents and shall
reply in written form if the documents are approved. The seller has to select
the subcontractors and other suppliers from the candidate list provided by the
buyer. Once decided upon the subcontractors and other suppliers, the seller
shall notify the buyer in written form of this information.


13.3 The seller has independent right to purchase materials and equipments, and
is free to make purchase in its own way. But on the issue of the subtracting and
outsourcing of equipment/parts, the seller shall fully adopt the advices of the
buyer from past actual operating experiences and on-the-spot investigation and
survey, and thus shall provide the buyer with the products which meet the
technical specifications of both parties and are of a reasonable price.


13.4 The technical service and cooperation of the subcontracted and outsourced
equipment/parts shall comply with the terms stipulated in 7.10、7.11、7.12.


13.5 The seller assumes full responsibility for all the subcontracted equipment
and parts under this Contract.


13.6 Refer to appendices 8 for content of subcontracting and outsourcing.
 
 
41

--------------------------------------------------------------------------------

 


Chapter 14   Change, Modification, Suspension and Termination of the Contract


14.1 Once contract becomes effective, neither party is allowed to make
unilateral and arbitrary modification to the contract (including appendixes).
However, either party can propose suggestions to the change, modification,
cancellation or supplement of the contractual content in written form. Such
suggestion shall be notified to the other party in written form and signed for
confirmation by the two parties.


If the modification changes the contractual price and delivery progress, either
party shall submit the detailed explanation affecting the contractual price
and/or delivery time within 14 days after receiving the above modification
notice. The modified content will come into effect after it is signed by the
legal representatives or authorized agents (authorized agents should have the
authorization from the legal representatives in written form) of both parties
and checked by the original contract examination institution. Duplicates of he
modified content should be sent to the original companies engaged in this
contract.


14.2 In case the seller has violation or refuses to perform the contract, the
buyer will notify the seller in writing. The seller shall make corrections to
such violations or refusal within 14 days after receiving the notice and
confirming with no error. If the corrections cannot be carried out within 14
days, correction plan shall be proposed.


If the corrections fail or correction plan cannot be proposed, the buyer shall
reserve the rights to suspense the partial or full contract. For such
suspension, the buyer will not issue further change order. All the costs, loss
and claims incurred shall be borne by the seller.


If there are other articles available with regards to such seller’s violation,
such articles will apply.


14.3 If the buyer executes his suspension right, he shall be entitled to
suspense the payment of the suspended parts which is payable to the seller, and
claim back the advance payment to the seller of the suspended parts.


14.4 If the seller is unable to supply the products as required in this
contract, the seller shall pay the penalty to the buyer, which is 5% of the
total price of the equipments not supplied, and shall compensate all losses
incurred hereby.
 
 
42

--------------------------------------------------------------------------------

 

14.5 If the Seller goes bankrupt or have its ownership changed (being merged,
consolidated, acquired, dissolved or cancelled), or is incapable to reimburse,
or still operates in the state of bankruptcy management, the buyer has the right
to immediately notify in written form the seller or the administrator of
bankruptcy liquidation or the party under the contract to terminate the
Contract; or  the buyer may provide options to the administrator of bankruptcy,
liquidator, or the party under the contract, and taking into consideration their
guarantee of reasonable and faithful performance of the contract perform part of
the contract which is agreed by the buyer.


14.6 In case of occurrence related to Sub-clause 14.5, buyer has rights to
obtain the takeover of all the contract equipment related tasks. Also he will at
appropriate time take away all the contract equipment related design, drawing,
instructions and materials in the premises of seller. The ownership of such
items belongs to buyer. Seller will provide buyer with all the convenience for
such handling so that buyer can remove above design, drawings and materials.
Buyer will assume no liabilities for any direct or indirect claims against
seller from termination of such contract. In addition, both parties will reach
agreement on the evaluation of the performed part of the contract. Also they
will handle all the consequences because of advance contract termination.

 
43

--------------------------------------------------------------------------------

 

Chapter 15  Force Majeure


15.1 Force majeure refers to severe natural disaster or calamity (such as
typhoon, flood, earthquake, etc.), war (no matter declared or not), etc. Any
party of the contract , because of force majeure , and execution of the contract
was influenced , will delay the time limited of pursuing the obligation of
contract with the time limit equal to the duration of force majeure , but can
not adjust the price of the contract due to delay caused by force majeure.


15.2 The party influenced by force majeure should notify by fax about the detail
of force majeure to the other party after the occurrence of force majeure, and
deliver the proving documents issued by the authority to the other party within
three days. The party influenced should try his best to reduce the influence and
the delay caused, once the influence of force majeure is finished, he should
notify the other party.


15.3 If both party estimate that the influence of force majeure might be
prolonged to over 120 days, each party should solve the execution problem of
this contract through friendly negotiation (including delivery, installation,
commissioning, and acceptance, etc.).


15.4 All the loss incurred to the buyer in a force majeure due to the delay of
delivery by the seller will be compensated by the seller.
 
 
44

--------------------------------------------------------------------------------

 

Chapter 16 Settlement of Contract Disputes


16.1 Any and all disputes arising from or in connection with this contract shall
be settled by both parties through friendly negotiation; if no agreement can be
reached, such disputes shall be referred to high managements of both parties for
mediation; if it fails, both parties agree that either party may submit such
disputes to the court of law with jurisdiction in the buyer’s place for legal
action.

 
45

--------------------------------------------------------------------------------

 


Chapter 17   Validity of Contract


17.1 The following conditions shall be met for this Contract to be valid:


This Contract will become valid after being signed by the legal representatives
or entrusted agents (who must be authorized by the legal representatives in
written) of both parties and stamped with the official seal.


17.2 Valid period of the Contract


The valid period of this Contract is as from the valid date to the day when the
last set of equipment of this Contract is signed with the “Final Acceptance
Certificate”, the claims settlement is over.
 
 
46

--------------------------------------------------------------------------------

 


Chapter 18 Others


18.1 The contract is governed by the laws of the People's Republic of China


18.2 The annex of this Contract, bidding document, tender document,
clarification document and the mutually confirmed written documents like meeting
minutes, letters, faxes, etc. are an inseparable part of the Contract, with
equal legal force. In case that the appendices of this Contract is inconsistent
with the terms, conditions and provisions of the Contract or is not clearly
expressed, the Contract shall prevail. In case there is any inconsistency
between documents of different time, the latest ones shall prevail.


18.3 The obligations of both parties shall not go beyond the provisions of this
Contract. Any party of the Contract shall not give statement, description,
promise or actions which have binding force upon the other party.


18.4 This Contract clarifies the provisions of responsibilities, obligations,
compensations and remedies for both parties. Any party shall not undertake
responsibilities, obligations, compensations and remedies beyond the contract
provisions.


18.5 Without prior written permission of the other party, either party shall not
transfer or assign to any third party part or whole of rights or obligations
under this contract.


18.6 Except for the purpose of contract performance, the documents and files
provided by both parties to each other under this contract shall not be provided
to any third party which is not involved in “contract equipment” and related
projects.


18.7 The Seller shall guarantee that the use by the Buyer of contract equipment,
services and files for the purpose as provided for herein or any part hereof is
free from any infringement claim raised by a third party as to patent, trademark
or industrial design right.


If any tort claim from a third party arises, the Buyer shall give prompt notice
to the Seller within 7 days, and the Seller shall be responsible for negotiating
with the third party and shall indemnify and protect the Buyer from any damages
caused by the third party’s claim in terms of legal and economic liabilities.
 
 
47

--------------------------------------------------------------------------------

 

18.8 Where any and all correspondences, notices or requirements put forward by
either party to the other party are formally written and transmitted by hand or
delivered by registered letter, express, telegram, fax or e-mail to the address
of the other party as specified hereinafter, they shall be deemed to have been
formally received by the other party.


18.9 This contract is written in Chinese, and all documents like notices,
technical documentations, specifications, minutes and letters arising during
contract performance shall be written in Chinese. The technical documentations
and specifications and other documents of imported equipments shall have
corresponding version in Chinese, and the Chinese version shall prevail.


18.10 This contract is executed in eight originals and four copies; the Seller
keeps four originals and four copies, and the Buyer holds three originals.


18.11 The following are the addresses of both parties:



   
Buyer
     
Seller
             
Name：
 
Jilin Fengshen Yongmao Wind Power Co., Ltd.
 
Name
 
Wuhan Guoce Nordic New Energy Co., Ltd.
             
Address
 
Wind power company, Floor 3, Construction Bank, No. 259, Guangchangxi Rd.,
Taonan City, Jilin Province
 
Address
 
No. 86, Nanhu Avenue, East Lake New Tech Development Zone, Wuhan City
             
Postcode
 
137100
 
Postcode
 
430074
             
Contact
 
Xu Dongming
 
Contact
 
Yan Huan
             
Tel
     
Tel
 
027-87985085
             
Fax
 
0436-6223163
 
Fax
 
027-87985609
             
Email:
 
Xudm321@126.com
     
huanzy@126.com
             
Bank of deposit
 
CCB, Taonan Branch
 
Bank of deposit
 
CMB, Wuhan Guanggu Branch
             
Account No.
 
22001666438055004387
 
Account No.
 
127902268510202
             
Taxpayer's Registration No.
 
220881550466788
 
Taxpayer's Registration No.
 
420101792400140
             
Signatures
 
Buyer:
 
Jilin Fengshen Yongmao Wind Power Co., Ltd.(sealed)
 
Seller:
 
Wuhan Guoce Nordic New Energy Co., Ltd.(sealed)
             
Signature:
     
Signature:
                 
Date
 
May 28, 2011
 
Date
 
May 28, 2011

 
 
48

--------------------------------------------------------------------------------

 
 
Appendices of contract


Appendix 1 Contract Equipment and Technical Characteristics


Appendix 2 Scope of Supply & Itemized Price List of Seller


Appendix 3 List of Technical Data and Related Documents to Be Furnished by the
Seller


Appendix 4 Technical Training


Appendix 5 Qualification and Job Responsibilities of Seller’s Technical
Personnel


Appendix 6 Delivery Plan of Contract Equipment & Project Progress


Appendix 7 Inspection Standard & Method


Appendix 8 Performance & Availability Evaluation


Appendix 9 Special Tools, Spare Parts & Consumables


Appendix 10 DNV certification
 
 
49

--------------------------------------------------------------------------------

 

Appendix 1 Contract Equipment and Technical Characteristics


1. Model


The wind turbine generator system (WTGS) supplied by the seller is upwind
horizontal-axis two-blade fixed-pitch gird-connected wind turbine generators
modeled GCN1000/59 with the rated power of 1000kW.


2. Technical Description


The operating temperature range of GCN1000/59 WTGS is -30℃~40℃ and the survival
temperature of -40℃~50℃. It can adapt to the running environment below the
altitude 1500m. The design life of the WTGS and key components is more than 20
years. The nacelle anemometer is provided with the functions of anti-freezing,
lightning protection and withstanding wind and sandstorm.


To ensure normal running of the WTGS below -30℃, the WTGS design gives
sufficient considerations to running at low temperature in aspects of
mechanical, hydraulic, cooling and electrical. Low-temperature-resistant
materials are selected for important components and structural parts. For
example, hub selects QT400-18AL, and nacelle bedplate, supporting structure and
tower select Q345E. The working temperature of hydraulic system and hydraulic
oil is also -40℃. The mixture of water and glycol with the proportion of 45%/55%
is filled into the cooling system to prevent icing at -40℃. The lubricating oil
system of the main gearbox is equipped with oil heater which will automatically
start at a temperature lower than -5℃.


In addition, all electrical cabinets are armed with active heating device to
prevent cabinet inside from too low temperature. Meanwhile, for ensuring normal
operation at low temperature, the touch screen or LCD screen selects
low-temperature-resistant type. The main cable is the special
low-temperature-resistant cable against torsional resistance so as to allow
torsion at -40℃.


In extreme weather conditions, GCN1000/59 WTGS may withstand the extreme wind
speed of 55m/s (3s mean). During normal running, the unique flexible design of
GCN1000/59 WTGS moderates the effects of load fluctuations caused by variations
of wind (such as: turbulence and unstable air flow produced by wake at wind
site) and wind shear etc, and thus significantly improving the structural life
of the WTGS.


Det Norske Veritas has already certified the WTGS design of the seller.


2.1 Blades


Blades of GCN1000/59 adopt the aerodynamic configuration specific for optimum
design of two-blade WTGS. The blades are made of fiber glass reinforced
unsaturated polyester resin. High strength bolts are embedded at the root of
blades. Blade surface is matte finished to avoid matte surface.

 
 
50

--------------------------------------------------------------------------------

 
  
For enhancing the efficiency of WTGS in low and medium wind speed section
(7-10m/s), a vortex generator is mounted near the root of blade to reduce the
aerodynamic loss. Meanwhile, to keep the blade stable during stall due to high
wind speed, a specially designed stall strip is installed in a proper position
at the leading edge of blade.


To stop the WTGS immediately in the event of emergency, a spoiler is mounted at
the tip of blade. It can spread by the centrifugal force within 2 seconds to
rapidly stop the wind turbine. At normal running, it is retracted by the
hydraulic system on hub; in case of emergency, pressure of hydraulic cylinder is
released to set free the tip of blade and stop the wind turbine.


2.2 Hub


The hub is of compact structure and lightweight. The hinged swing design
effectively reduces the fatigued load of the whole wind turbine generator. The
hub body divides into hub and hub attachments made of Q345E ductile cast iron.
Elastic elements made by special rubber are installed at proper positions of hub
for shake prevention and shock absorption.


In order to attain the best performance of the WTGS at the selected wind site,
the setting angle of blade is adjusted through the kidney-shaped hole at end
face of hub so that the force output of the WTGS is the best under certain
conditions (altitude, annual average wind speed etc).


Manhole and maintenance platform are set on hub. Because the distance from hub
manhole to nacelle cover opening is short, it is easy for operators to go into
hub for maintenance. However, with concern for safety, hub is locked during
operation out of nacelle to guard the safety of operators in the nacelle.


2.3 Gearbox


The gearbox is designed as a speed increasing box to converting the low speed
rotation of blade to high speed rotation suitable for generating electricity.
The gearbox construction applies the integrated main shaft design containing
main shaft and main bearing inside. Being contained inside the gearbox, the
lubricating conditions of the main bearing is greatly improved with stronger
ability to withstand severe weather.


The gearbox is fixed by the flange connection at end face and with splash
lubrication inside. In addition to lubrication, the lubricating oil also brings
heat to gearbox outside and then through the heat exchanger on the lubrication
station to the cooling liquid.


The gearbox is equipped with lubricating oil and high-speed bearing temperature
sensors, which are able to indicate oil temperature and shut down wind turbine
generator if the oil temperature is too high. The sensors are to measure oil box
temperature and high-speed bearing temperature. Two sets of heating devices for
preheating the lubricating oil in cold days are mounted at the oil box.


2.4 High-speed Shaft & Mechanical Brake


A brake disc and two floating brake calipers are mounted on the high speed
shaft. Two brake calipers use asbestos-free brake pad. When the hydraulic device
(passive system) is released, the brake pad is closed by spring. The wear and
failure of brake pad is monitored and controlled by the control system. The
brake system shall take measures against oil leak and fire.
  
 
51

--------------------------------------------------------------------------------

 
2.5 Bedplate and Support Structure


Support structure and bedplate are welded by Q345E steel plates, which can
guarantee the mechanical properties needed by design at -40℃.


Support structure is an important structural component in the drive chain to
connect gearbox and generator. The gearbox is flange connected to the front end
of support structure and the generator is connected to the back end. The lower
end of support structure connects the bedplate through elastic materials that
are used for shock absorption and prevent the vibration transmitted from gearbox
and generator to bedplate and tower. Or else, noise will be produced.


Manhole is opened at the bottom of support structure for maintenance personnel
to maintain the support structure. Ladder and manhole leading to nacelle are
designed on the bedplate where maintenance personnel can maintain the yawing
drive system (yawing gear and yawing gearbox etc).


2.6 Nacelle


Nacelle is made of fiber glass reinforced polyester resin and connected in upper
and lower halves. A large enough space is reserved for the maintenance personnel
so as to provide convenience for maintenance.


A heat exchanger is mounted at the top of nacelle to bring heat of cooling
system to atmosphere through high speed air flow at nacelle top. Two sets of
anemometer and dogvane with automatic heating function are installed at the
external top of nacelle. These equipments can be maintained through the nacelle
door (safety protection measures provided for repair outside the nacelle).


A tying point of safety rope is set up in the nacelle (including tying point of
safety rope for entering nacelle and going to top) so that maintenance personnel
can conveniently work outside the nacelle.


The nacelle is well sealed to prevent sand and dusts, with reliable rain and
moisture proof.


2.7 Yawing System


The yawing system is driven by a hydraulic motor and engaged with yawing gear by
internal engagement to realize upwind operation. There are three sets of yawing
drive systems (including hydraulic motor and reduction box).


The yawing system isn’t configured with yawing brake, so under both operating
conditions, either yawing or unyawing, the yawing system will drive the nacelle
for small sway with damping. Only when there is need for maintenance, the yawing
system will be completely locked and unmoved. The purpose of this design is to
reduce the fatigue load at tower top as possible.


The yawing system has the automatic unwrapping function. The condition setting
of the yaw counter allows automatic unwrapping and resetting after cable
wrapping and the system is set with a cable wrapping protection system. Once the
automatic unwrapping function fails and it wraps to some extent, the wrapping
protection device sends out accident signal to emergently stop the system.

 
52

--------------------------------------------------------------------------------

 
 
2.8 Electrical System


The electrical system comprises high-slip asynchronous generator with the
parameters:


Type
high-slip wound asynchronous generator
   
Rated Power
1000 kW
   
Poles
4
   
Rated Voltage
690V
   
Stator Rated Current
920A
   
Rated Rotation Speed
1560 rpm
   
Rated Slip Ratio
4% (±0.1%)
   
Rated Power Factor
0.91 (0.98~1 after power factor compensation)
   
Frequency
50 Hz
   
Phase
3-phase
   
Efficiency
97%
   
Winding Temperature Rise
level H (evaluateed as per level F)
   
Stator Winding
Δ
   
Cooling Method
water jacket cooling
   
Structure
IMB10
   
Vibration
≤2.8 mm/s
   
Noise
GB10069 (equivalent IEC60034-9)
   
Protection Level
IP54 (IP23 for rotor resistor)
   
Insulation Level
H (no less than F)
   
Direction of Revolution
clockwise (from drive end to generator)
   
Mode of Work
S1 (continuous)
   
Weight
≤6000kg



Electricity is transmitted to tower bottom through low-temperature-torsioned
flexible cable.


2.9 Tower


Tower is welded by steel plates. Maintenance personnel enter from the door on
the ground. Vertical ladder is mounted inside the tower with safe and reliable
handrail and boosting device. The tower surface is sand blasting cleaned and
paints the anticorrosion coating with the same color as the blades.


Different heights of towers are configured according to site conditions so as to
adapt to island, waters bank and offshore situations.


2.10 Control System


The control system is an embedded system based on microprocessor, which controls
the operation of the WTGS, standstill or idling of wind turbine generator at
gentle wind, conversion to generator at normal rotation speed, adjustment of
generator towards wind direction, unwrapping (by rotating nacelle), all
functions and shutdown of wind turbine in case of emergencies or strong wind.
The communication with the wind turbine control system can be transmitted
through optical fiber (the mode of the control system needs being determined).
  
 
53

--------------------------------------------------------------------------------

 
If the brake torque of the generator disappears, such as failure of electrical
components or fluctuations of power grid, the wind turbine will quickly
accelerates to high rotation speed. The control system can safely handle these
situations and brake by complicated steps. It gives the instructions of
emergency stop when failure occurs to certain level of parameters, such as power
grid voltage (failure), rotation speed, power, temperature, vibration etc.
“Watchdog” function is applied for emergency stop at the time of control system
failure. The control system releases the hydraulic cylinder pressure at blade
top by cutting off the electricity supply of the hydraulic electromagnetic
valve. The tip spoiler acts by centrifugal force, and the mechanical brake
caliper acts by the mechanical spring. When the power grid fails, the brake
starts due to loss of power. Any action of mechanical brake or tip spoiler is
able to reduce the wind turbine generator to a safely low rotation speed.


The final safety measure is to provide a safety valve in the hydraulic
components of hub. If the hydraulic pressure is too high, oil in the oil
cylinder at blade tip and now the wind turbine is over-speed. And then wind
turbine rotation speed decreases by the tip spoiler.


The wind turbine shall be provided with the LVRT (low voltage ride-through)
function which prevents wind turbine from being switched off while the power
grid voltage is fluctuating. The brake system of the wind turbine shall have
complete oil leak and fire prevention measures.


The control system shall have a perfect network function, be able to meet the
communication protocol of the dispatching system, and attain bidirectional data
transmission with the dispatching system.


2.11 Hydraulic System


The hydraulic system mainly comprises hydraulic pump station, oil circuit,
control components and actuator, as the power for the brake system. The brake
device is mounted on the high speed shaft. The materials of brake disc conform
to low temperature conditions and is conducted with the dynamic balance test
before ex-factory. Two sets of independent brake systems are provided for the
WTGS to stop the wind turbine generator under any conditions (including load
rejection of power grid) and when the rotor reaches the largest rotation speed.
The tip spoiler operates under aerodynamic principles and directly acts on the
blades.
 
2.12 Lightning Protection System


The lightning protection design meets the requirements as follows:


1) IEC 61024
Protection of structures against lightning
   
2) IEC 61312
Protection against lightning electromagnetic impulse
   
3) IEC 61400-24
Lightning protection of wind turbines
   
4) GERMANISCHER LIOYD-IV-1
Wind turbine generator systems
   
5) IEC 60364-5-534
Electrical installations of buildings



Part 5: Selection and erection of electrical equipment;

 
54

--------------------------------------------------------------------------------

 
Section 534: Devices for protection against overvoltage


6) IEC 61643-1
Surge protective devices connected to low-voltage power distribution systems
   
7) GB 50057-1994
Design code for lightning protection of buildings



The whole WTGS is described in details as follows:


 (1) The generator grounding by main control cabinet containing rheostats
mounted between generator and grounding device.


 (2) Bedplate connects to foundation by special cable.


 (3) The main control cabinet connects to the foundation grounding conductor by
grounding steel strip. It also contains rheostats mounted between generator and
grounding device.


 (4) The cable connecting the foundation is sized 185 mm2.


 (5) Nacelle connects with tower by slip ring.


 (6) Electrical isolation of high speed shaft.


 (7) The brake system shall have a perfect lightning protection. Optical cables
are used to connect wind turbines, as well as wind turbine and control system.
Grounding of the control system conforms to requirements of related standards.
The input shall have a perfect lightning protection. The grounding of the
control system utilizes the copper conductor of specified cross section as the
main grounding, so is the connection between control cabinets and main
grounding.
 
Lightning protection at tower foundation
 
[pg58.jpg]
 
Figure 9
 (8) The cable connecting the foundation is sized 185 mm2.


 (9) The grounding cable connecting the transformer is sized 240 mm2. The
transformer Y connects to 690V side.

 
55

--------------------------------------------------------------------------------

 

 (10) Tower flange connects to the grounding steel strip of the distribution
cabinet of the tower.


 (11) Grounding steel strip is mounted inside the cabinet at tower bottom and a
circuit breaker is installed.


 (12) Grounding copper conductor. If other grounding system is selected, the
grounding cooper conducted may be replaced.


2.13 Monitor and Control


The central monitoring and control system realizes the functions of real-time
online monitor, control and management of wind turbines, control of generators
start and shutdown, modification of fixed values, interface display, report
generation, printing, human-machine interface, event record, alarm, event recall
and analysis etc. It also has the automatic recovery function during system
failure. If the communication interrupts, technical data will not be lost. The
data record will be kept for 20 years. The monitoring and control system shall
be as follows:


1) All data transmission and control cables are mounted in the wind farm to
connect each set of wind turbine generator to the central monitoring and control
system. Cables for data transmission are linked by simple and reliable means
(optical cables and pigtails for data transmission among wind turbine generators
and the central monitoring and control system shall be provided by the buyer,
and other related devices for the control system will be supplied by the
seller).


2) The seller provides the technical requirements for optical cables used for
data transmission at wind site. The topological structure of wind farm utilizes
the self-healing ring network. The protection level of communication switch can
adapt to site conditions.


3) The laying and control cables and optical cables are held responsible by the
buyer under the guidance of the seller.


The central monitoring and control system displays in Chinese characters and
figures with multifunctional interfaces to the dispatching communication system,
for data upload and safe data transmission to the remote monitor and control
center.


The functions include but not limited to:


Parameters displayed: (including single generator and the whole WTGS)


 (1) Real-time active power and reactive power


 (2) Voltage (V), three phase effective value


 (3) Frequency (Hz)


 (4) Current (A), three phase effective value


 (5) Power factor


 (6) Rotation speed of rotor (rpm)


 (7) Rotation speed of generator (rpm)


 (8) Running time (hour), (respective display of multiple generators each)


 (9) Working hours of control disc


 (10) State of wind turbine generator
  
 
56

--------------------------------------------------------------------------------

 
 
 (11) Actual effective power generation (kWh)


 (12) Local wind speed (m/s), predominant upwind angle


 (13) Generator temperature (℃), (respective display of multiple generators
each)


 (14) Gearbox temperature (bearing gear of high speed shaft) (℃)


 (15) Gear oil temperature (℃)


 (16) Ambient temperature of nacelle (℃)


 (17) Mechanical brake state


 (18) Daily, monthly and annual power generation of each wind turbine generator
in the past and total daily, monthly and annual power generation of all wind
turbine generators, as well as total power generation of each wind turbine
generator and all generators


 (19) Failure and shutdown records within 20 years


 (20) Power curve statistics by month, year or a specified time interval


 (21) State, temperature and current of box type transformer


 (22) Data convertible to other formats (such as excel)


 (23) Functions of data statistics, analysis and summary, collect any
self-defined data and export for backstage analysis


 (24) Event recall function which can retrospect to all information of wind
turbine to generate curves or sheets.


Under the following circumstances, shut down the WTGS and display and send out
alarm signals:


 (1) Too low oil level, too low or too high oil pressure in the hydraulic system


 (2) Yawing failures


 (3) Cable unwrapping failures


 (4) Control system failures


 (5) Abnormal vibration of nacelle


 (6) Wear of brake pad


 (7) Mechanical brake failures


 (8) Abnormal temperature of generator, gearbox and yawing motor


 (9) Over speed of rotor and generator


 (10) Start of safety system


Under the following circumstances, shut down the WTGS and display and send out
alarm signals, and automatically restart if conditions permit:


 (1) Low wind speed


 (2) Too high wind speed


 (3) Cable unwrapping


 (4) Power grid failures
 
 
57

--------------------------------------------------------------------------------

 
 
If all others are stopped, the wind turbine generator is able to manually
restart. If the central monitoring and control system and the control system
fail to work, after shutdown the wind turbine generator can only restart by
hand.


If the central monitoring and control system has the ability of
anti-electromagnetic interference, all components distributed in the control and
protection system are free of electromagnetic interference from the electricity
system.


The central monitoring and control system provides communication with the
monitor and control system of the transformer station and open communication
protocol for data exchange.


A remote monitor and control system is established in the power grid company to
monitor the running state of the wind turbine generator, with the function of
sheet preparation and printing of such parameters as wind speed, power, upwind
angle and power generation etc. It can also receive dispatching data from BMS
system of the power grid company.


The remote monitor and control system shall meet the remote monitor need of the
buyer and the data format and communication protocol compatible with other
monitor systems of the buyer.


Wind Measurement System


In order to keep the reliability of wind measurement system, the wind turbines
shall be equipped with the anemometer (a set of ultrasonic anemometer and a set
of mechanical anemometer) to guarantee accuracy and reliability of the
anemometer so that the normal running of the wind turbine generator will not be
affected by wrong measurement. The anemometer casing has the function of
automatic heating at low temperature. Moreover, the anemometer casing is small
in size, undergoes the anti-corrosion treatment and avoids being damaged by
lightning.


2.14 Electrical Connections


The WTGS utilizes the wiring method of generator-transformer group, with
externally mounted box type transformer.


Frequency: 50Hz (+2/-2Hz)

Voltage: Un±10%

Flicker: GB 12326

Harmonics: GB/T 14549


2.15 Noise



 
Sound Power
104 dB(A)

 
40dB(A)distance
470m

 
 
58

--------------------------------------------------------------------------------

 
 
2.16 Electrical System Diagram (see next page)


[pg62.jpg]
 
Major Components of the Electrical System
 
3. Overall Technical Data of Wind Turbine Generator System
 
Line No.
Description
Unit
Specification
1
Wind turbine generator system
1.1
Manufacturer
 
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
Model
 
GCN1000-59
1.3
Rated power
kW
1000
1.4
Impeller diameter
m
59
1.5
Cut-in wind speed
m/s
4
1.6
Rated wind speed
m/s
15
1.7
Cut-out wind speed (Mean value:10 minutes)
m/s
22
1.8
Momentary cut-out wind speed (Mean value: 5 seconds)
m/s
30
1.9
Resist the maximum wing speed (Mean value: 5 seconds)
m/s
60
1.10
Design service life
Year
20
1.11
Operating temperature
℃
-40～40
2
Blade
2.1
Material of blade
 
Glass fiber reinforced resin
2.2
Quantity of blade
Piece
2

 
 
59

--------------------------------------------------------------------------------

 
 
2.3
Rotational speed of impeller
rpm
21.03
2.4
Blade tip speed
m/s
62.251
2.5
Length of blade
m
28.3
2.6
Swept area
m2
2733
2.7
Rotation direction (upwind)
 
Clockwise
3
Gear case
3.1
Gear step
 
3 step,2 step planetary,1 step parallel
3.2
Transmitting ratio of speed increasing box
 
73.458
3.3
Rated power
kW
1000
3.4
Model of lubricating oil
 
Mobil SHC 632
3.5
Lubrication mode
 
Oil-splash lubrication
4
Generator
4.1
Type
 
Asynchronous generator
4.2
Rated power
kW
1000
4.3
Rated voltage
V
690
4.4
Rated frequency
Hz
50
4.5
Rated speed
rpm
1560
4.6
Rated slip
 
4%
4.7
Power factor（cosφ）
 
0.98-1 (capacitance compensation)
4.8
Degree of protection
 
IP54
4.9
Lubricating method
 
Fill lubricating grease periodically
4.10
Insulation grade
 
H
4.11
Model of lubricating grease
 
Mobiltemp 1
5
Brake system
5.1
Service brake system
 
Blade tip aerodynamic brake
5.2
Secondary brake system
 
Mechanical disc brake of high speed shaft
5.3
Type of brake protection
 
Hydraulic release/ press loss brake
5.4
Model of hydraulic oil
 
SHC 524
6
Yawing system
6.1
Type/design
 
Hydraulic drive
6.2
Control
 
Passive/ active upwind
6.3
Lubricating method
 
Fill lubricating grease periodically (whether it is self-lubrication or not)
6.4
Model of lubricating grease
 
Mobilux EP2
6.5
Yawing speed
°/s
0~2 adjustable
6.6
Model of anemoscope
 
Thies 4.3518 NPN with heating
6.7
Model of wind vane
 
Carlo GavazziDWS with heating
7
Control system

 
 
60

--------------------------------------------------------------------------------

 
 
7.1
Type/design of computer cabinet
 
MITA/CSIC, 709 Institute
7.2
Manufacturer/ control software development
 
MITA/CSIC, 709 Institute
7.3
Software control interface
 
MITA/CSIC, 709 Institute
7.4
Compensating capacitance
 
CAP
7.5
Rated capacity
kVAr
336
7.6
Number of groups
 
8
7.6.1
Power factor of rated output
 
0.98～1
7.6.2
Power factor of 75% rated output
 
0.97～1
7.6.3
Power factor of 50% rated output
 
0.96～1
8
Lightning protection
8.1
Design standard for lightning protection
 
IEC 61400-24 Ed 1
8.2
Lightning protection measures
 
Refer to Technical Specification
8.3
Grounding resistance of fan
Ω
≤4
9
Tower
9.1
Type
 
welded steel pipe, painting
9.2
Tip/ root diameter
mm
1880/3200
9.3
Steel plate
mm
10-20
9.4
Material quality of tower
 
Q345E
9.5
Appearance color
 
RAL7035
10
Weight
10.1
Nacelle (not including impeller)
Ton
29
10.2
Generator
Ton
4.5
10.3
Speed increasing box
Ton
10.5
10.4
Blade
Ton
4.4
10.5
Impeller
Ton
17
10.6
Upper segment of tower
Ton
21.1t,34m
10.7
Lower segment of tower
Ton
37.9t,34m
11
Noise
 
Superior to requirements of national standard
12
Harmonic content
%
Superior to requirements of national standard

 
3. Quality Assurance


Basic Technical Data & Technical Supervision of Foundation Construction


The foundation construction drawings are designed by a qualified design
institute employed by the buyer. The seller may send special technical personnel
to supervise the construction at the site according to the buyer’s needs.
Meanwhile, after the project starts, the seller will furnish the load data,
grounding design requirements and embedded parts drawings for the foundation
design to the buyer.



 
61

--------------------------------------------------------------------------------

 
 
The seller sends technical personnel to provide the whole-process technical
supervision for the construction of the first three foundations of each
construction unit (at most two) and give suggestions and comments to the buyer
on the problems found during construction. Other foundations are constructed by
the buyer in strict accordance with the job procedures and requirements of the
first foundation construction.


During foundation construction, the seller’s technical personnel will go to the
site periodically and propose comments and suggestions in written to the buyer
based on the construction situations.


Tower Design & Technical Supervision of Tower Manufacture


The seller submits the tower design drawing and technical specification and is
responsible for the design quality. For clarification of tower
design/manufacture, the seller sends technical personnel to manufacturing plant
for the whole-process technical supervision of the first tower manufacture of
each manufacturing plant (at most two) and give suggestions and comments to the
buyer on the problems found during manufacture. Other towers are made by the
buyer in strict accordance with the procedures and requirements of the first
tower manufacture. The seller’s technical personnel will go to the manufacturing
plant periodically and propose comments and suggestions in written to the buyer
based on the manufacturing situations.


Technical Supervision of WTGS Lifting


The buyer is responsible for the WTGS lifting, including preparations for
lifting plan and scheme, lifting workers and equipments. The seller shall give
comments and suggestions to the lifting plan and scheme and send technical
personnel for on-site technical supervision to the WTGS lifting at the time
specified by the buyer. The seller’s technical personnel provide the
whole-process technical supervision for the first WTGS lifting and after lifting
propose comments and suggestions in written to the buyer based on the lifting
situations. The seller shall provide the special wholeset special lifting tools.


Installation, Commissioning and Reliability operation of WTGS


The installation, commissioning and reliability operation of the WTGS shall be
completed by the seller, which holds responsible for the quality. The
commissioning of equipments not supplied by the seller shall be the
responsibility of the equipment supplier. Upon request by the seller, the buyer
shall allocate personnel to provide cooperation.


The buyer shall be responsible for the fabrication and connection of 690V power
cable joints between tower sections (if needed), connection between optical
cables of the central monitoring and control system and the communication
interfaces inside the WTGS, as well as the fabrication and connection of 690V
transmission cable joints with the low-voltage power distribution cabinet
leading from the box type transformer outside the wind turbine to inside. And
the seller provides the technical supervision.
 
 
62

--------------------------------------------------------------------------------

 

During installation, commissioning and reliability operation process, the
generator system failures and component damages for the seller’s reasons shall
be examined, analyzed, eliminated and changed by the seller without charge.


All functions of the monitoring and control system must be put into normal use
before the first set of generator enters the reliability operation.


Quality Warranty Period


The generator system continuously, faultlessly, safely, stably and reliably
operates for 240 hours and after issuing the pre-acceptance certificate, the
seller begins to provide the quality warranty period services as specified in
the contract, including guarantee of availability rate and power curve, failure
examination, elimination and replacement of damaged parts, periodical
maintenance of generator system, upgrade of control software or adjust and
control the interface display according to the buyer’s requirements based on
existing system functions.


Within the quality warranty period, the seller shall submit the written
operation report of wind site to the buyer at the beginning of each month to
summarize the operation conditions of each and all wind turbines of last month
(including availability, power curve and failure shutdown). The buyer can
exchange ideas with the seller on the problems unveiled in the operation report,
for continuous improvement.


Periodical Maintenance within the Quality Warranty Period


Both parties shall sign the management agreement in the quality warranty period.
For routine maintenance within this period, the seller shall conducts the
maintenance according to the time, personnel, equipment and content as specified
in the On-site Maintenance Manual of GCN1000 Generator System. However, before
stable running of equipment, the seller’s maintenance personnel shall stay at
the site until it becomes stable. Then, the seller submits an application; after
being agreed by the buyer, the maintenance personnel goes to site according to
equipment running state. The preparation of this manual is in strict accordance
with the principles defined by related technologies and safety in IEC codes and
national standards.


Technical Trainings


The technical trainings provided by the seller refer to those which the buyer’s
personnel receive in the seller’s training center. See the technical training
plan in Appendix 4 for the specific time and content.


Technical Data


The seller shall furnish the whole set of technical documents in Chinese
characters (including all quality certificates, instructions, drawings,
commissioning manual, installation manual, maintenance manual, safety manual,
operation manual, test and inspection reports; all documents of outsourced
components) and corresponding electronic versions to the buyer for
transportation of WTGS, foundation construction, tower manufacture, lifting,
installation, commissioning, running, maintenance, test, inspection and repair
etc). The foundation construction drawings shall conform to the requirements of
existing design and construction specifications of China and can be directly
used for site construction. The tower design drawings shall be convenient for
conversion of manufacturing drawings and formulation of the processes by
manufacturing plant.



 
63

--------------------------------------------------------------------------------

 
 
Please refer to technical data and related documents in Appendix 3 for the
technical data and documents which shall be submitted by the seller and the time
of submittal.


Miscellaneous


For situations at different project sites, calculation, check and technical
support of power curve, load and environmental adaptation according to wind
conditions, along with continuous improvement of environmental adaptability and
technical performance.

 
64

--------------------------------------------------------------------------------

 

Appendix 2 Scope of Supply & Itemized Price List of Seller
 
Scope of Supply & Itemized Prices of Seller (unit: RMB 10000)




Line
No.
Description
manufacturers
Quantity
Unit
Unit price
(Ten
thousand)
Sum of
prices
Remarks
I
Whole Machine Equipments
21233.6
 
1
Engine room cover
Jinuo/Changkai
48
Piece
12
576
 
2
Blade（including stall strip and vortex generator）
Zhongneng Wind Power Equipment Co. LTD./South Fan Co., LTD
48
Set
82
3936
 
3
Generator
Xiangtan Electric Manufacturing Corporation Ltd /Dunan Group
48
Piece
40
1920
 
4
Gearbox
China National Erzhong Group Co.
48
Piece
74.2
3561.6
 
5
Control system and software
MITA/ China State Shipbuilding Corporation Institution 709
48
Set
48
2304
 
6
Central control system and software
Wuhan Guoce Nordic New Energy Co., Ltd.
1
Set
80
80
 
7
Supporting tube
CCTEC Engineering Co., LTD
48
Set
10
480
 
8
Hydraulic system、cooling、lubrication system assembly
Chinarun Group
48
Set
22
1056
 
9
Yawing gear
Wafangsan Bearing Co., LTD./ Xuzhou Rothe Erde Slewing Bearing Co.,Ltd.
48
Set
11.5
552
 
10
Yaw drive（hydraulic motor and decelerator）
Chongqing Gear Box Co., LTD.
48
Set
13
624
 
11
Engine room chassis
CCTEC Engineering Co., LTD. / Jiangsu to Morning Machinery Group Co., LTD.
48
Piece
10
480
 
12
Wheel hub and its accessories
Jiangsu to Morning Machinery Group Co., LTD.
48
Set
23
1104
 
13
Electricity box support
Qingdao Yaxin Machinery Co., LTD.
48
Set
2
96
 
14
Brake （including high-speed shaft and braking caliper）
KTR（Shanghai）
48
Set
12
576
 
15
Elastic elements（resilient bumper blocks、 pads）
Zhuzhou Times New Materials Technology Co., LTD.
48
Set
7.5
360
 

 
 
65

--------------------------------------------------------------------------------

 
 
16
Other components(（small bolt、standard parts）
 
48
Set
5
240
 
17
Other accessories（including coolant、electrical accessories）
 
48
Set
5
240
 
18
Small structural members
 
48
Set
22
1056
 
19
Final assembly and other expenses
 
48
Set
30
1440
 
20
Other equipments
 
48
Piece(Set)
11.5
552
 
1)
Connecting bolts between the wheel hubs and blades
Deke/Dengfeng High-Strength Bolt Co., LTD.
48
Piece(Set)
0.5
24
 
2)
Connecting bolts between engine room tower tubes
Deke/Dengfeng High-Strength Bolt Co., LTD.
48
Piece(Set)
0.5
24
 
3)
Connecting bolts between tower tubes
Deke/Dengfeng High-Strength Bolt Co., LTD.
48
Piece(Set)
0.5
24
 
4)
Electrical accessories for electricity and control cable inside tower tubes
Anhui Huayuan Cable Group/Tianjing Jinsan Cable Co., LTD.
48
Piece(Set)
10
480
cryocable
II
Transportation and insurance
 
48
Set
8
400
 
III
Design and services
     
330.65
   
1
Base and tower design
 
14
Work day
0.25
3.5
 
2
Site installation guidance
 
300
Person/day
0.15
45
 
3
Debugging and commissioning
 
300
Person/day
0.15
45
 
4
Labor cost within quality guarantee period
 
1951.5
Person/day
0.1
195.15
 
5
Training in Home Country’s factory（15 person week）
 
15
Person/day
0.4
6
 
6
On-site training
 
100
Person/day
0.3
30
 
7
Design liaison meeting
 
3
Times
2
6
 
IV
Spare Products and Parts and Special Tools
115.75
Deliver to the Buyer after the expiration of quality guarantee period according
to the schedules in this appendix and appendix 9
1
Spare Products and Parts
 
5
Piece(Set)
 
84.94
2
Consumption goods
10.3
3
Special tools
20.51
4
Indispensable tools
   
Total contract price
22080
 

 
 
66

--------------------------------------------------------------------------------

 

 
Appendix 3 List of Technical Data and Related Documents to Be Furnished by the
Seller


The technical data and documents furnished by the seller shall be the model of
the products supplied.


The list of technical data and documents to be furnished by the seller includes:



 
§
Description of Wind Turbine Generator System



 
§
Power Grid Connection Data



 
§
Installation Manual



 
§
Operation/Maintenance Manual (Electrical Manual\Mechanical Manual, to meet the
buyer’s needs for equipment dismantling and installation)



 
§
Cable Spec (equivalent spec with those in China)



 
§
Transformer Spec



 
§
Optical Cable Spec (equivalent spec with those in China)



 
§
Wind Turbine Foundation Construction Drawings



 
§
Whole set of Design and Processing Drawings of Tower




 
§
Equipment packaging, lifting and transportation diagrams and description of
packing materials, including notes to transportation



A detailed packing list must be contained in each packing case



 
§
Operation and Maintenance Manual already containing contents about safety and
technology



 
§
Wind Turbine Commissioning Instructions



 
§
Product Ex-factory and Plant Test & Inspection Reports, Quality Certificates



 
§
A whole set of data for outsourced parts



All technical data and documents shall be provided in eight copies and with
electronic version.
 
 
67

--------------------------------------------------------------------------------

 

Appendix 4 Technical Training
 
1. Training at seller’s factory
 
Training courses:
 
 
(1)
Safety training;

 
 
(2)
Principles of set structure and major parts;

 
 
(3)
Training about wind generator’s operation and maintenance;

 
 
(4)
Training about failure treatment of wind generator;

 
 
(5)
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme
Content
Product knowledge – wind generator
Description of wind generator and its parts
Product knowledge – wind farm
Description of wind farm and its sub-system and parts
Product knowledge – electric system
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
Product knowledge – blade
Description of blade, including brake and seesaw function
Product knowledge – hydraulic system
 
Assembling of nacelle; practice (assembled in work shop)
Participate in assembling system
Introduction of control system
In the assembling factory
Introduction of common failure inspection and repairing
 
Hoisting and commissioning
At wind farm field

 
Detailed training contents are determined at the first technical liaison
meeting.

 
68

--------------------------------------------------------------------------------

 
 
Appendix 5 Qualification and Job Responsibilities of Seller’s Technical
Personnel
 
Technical Services & Design Contacts
 
The goal of site technical services rendered by the seller is to ensure safe and
normal operation of equipment supplied. At the bidding period, the site service
shall have a schedule (personnel, days).
 
Site Service Schedule
 
No.
Technical Services
Planned
Man-days
Dispatched
Personnel
Remarks
Title
Qty
1
Foundation construction supervision and acceptance
3×15
Engineer
3
 
2
Tower manufacture supervise
3×20
Engineer
   
3
Site lifting supervise
300
Engineer
5
 
4
Site commissioning service
300
Engineer
   
5
Wind generator foundation services
200
Engineer
4
 
6
Site training
10×16
Engineer
3
 
7
Five-year maintenance service
5×700
Engineer
3
 

 
The scope of work of the seller’s site technical service personnel covers:


·          Urge of equipment delivery, unpacking inspection of cargo, handling
of quality problems, confirmation and signature on claim certificate etc.
 
·          Installation supervise, commissioning, trial run, performance test
and acceptance.


·          Before installation and commissioning, the seller shall be
responsible for preparing the commissioning instructions and implementing the
technical clarification to the buyer to describe the procedures and methods to
be used.
 
·          The buyer cooperates with the seller’s site technical service
personnel and provides convenience in terms of life and traffic on their own
cost.
 
 
69

--------------------------------------------------------------------------------

 
 
·          After the project commences, a person shall be allocated specifically
for the design contact task and coordination of following issues.


·          The design liaison meetings are held in China at the time and with
the content negotiated by both parties.


·          The buyer’s confirmation of the seller’s design will not alleviate
the seller’s responsibilities for the project. The design liaison plan will be
otherwise negotiated.

 
70

--------------------------------------------------------------------------------

 
 

Appendix 6 Delivery Plan of Contract Equipment & Project Progress
 
1. The order of delivery shall meet the project progress.
 
2. The delivery schedule is as follows:
 
Delivery Schedule (time & arrangements filled)
 
TIME OF DELIVERY
EQUIPMENT NAME
QUANTITY
REMAKRS
As required by the buyer
First batch of wind turbine generator system
12 sets
 
As required by the buyer
Second batch of wind turbine generator system
12 sets
As required by the buyer
Third batch of wind turbine generator system
12 sets
As required by the buyer
Fourth batch of wind turbine generator system
12 sets



Project Schedule
 
No.
Work Content
Time
1
Signature of wind turbine purchase contract and contract coming into force
 
2
Seller submits base technical data (drawings of load and embedded parts)
Within one week after receiving the advance payment
3
Seller submits the tower manufacture drawings
Within one week after receiving the advance payment
4
Design liaison meetings
The first liaison meeting will be held within one week after signing the
contract under the topics: review and discussion of foundation design, design
drawings of tower and details, arrangement plan of wind turbine generator
system.
The second liaison meeting will be held within 30 days after signing the
contract under the topics: discussion of equipment lifting and transportation
plan, equipment manufacture plan, electrical (about short-circuit current,
grounding, harmonics, power factor, effects of voltage fluctuations), selection
and configuration of computer monitor and control system hardware, communication
protocol of remote communication system and related design technical documents.
The third liaison meeting will be held within 60 days after signing the contract
under the topic: project progress, such as delivery, training, installation,
commissioning and coordination etc.
5
Generator system ex-factory (or site assembly)
Special tools, spare parts and consumables for the wind turbine generator system
As per the project progress and buyer’s requirements
6
Site lifting and commissioning
As per project progress
7
Pre-acceptance
As per project progress


 
71

--------------------------------------------------------------------------------

 

Appendix 7 Inspection Standard & Method
 
1. Technical Standards


The whole generator system shall be designed, manufactured and commissioned
according to lasted editions of certified international standards and national
standards.


These standards include:
 
CEE
International Commission for Conformity Certification of Electrical Equipment
   
IEC
International Electrotechnical Commission
   
ISO
International Organization for Standardization
   
DIN
Deutsches Institut für Normung (German Standard Institute)
   
IEC-34
Design of rotating electrical machines
   
GB
Chinese National Standards
   
DL
Chinese Electrical Industry Standards



2. Inspection and test plan


The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.


3. Factory inspection


 
·
The seller must strictly inspection and test production connection within
factory. The contractual equipment provided by the seller must be issued with
quality certificate, inspection record and test report, and as an assembling
part of quality proving documents for delivery.



 
·
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.



 
·
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.



 
·
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.



 
·
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.



4.
Principles of On-site inspection



    On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.


 
·
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.


 
72

--------------------------------------------------------------------------------

 

 
 
·
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.



 
·
After the equipments arrive at the site and inspection through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.



 
·
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.



 
·
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 360-hour reliability
operation may be conducted.



5.
Site Commissioning



    The site commissioning shall include but not limited to:


 
·
Emergency stop function;



 
·
Brake test (under all operating conditions)



 
·
Yawing system performance;



 
·
Load rejecting test;



 
·
Overspeed test;



 
·
Nacelle vibration test;



 
·
Automatic operation function.



     Content, time and methods of site commissioning are described as follows:
  
a)
Commissioning preparation (about 1 day)

 
 
-
System grounding and insulation examination, including box type transformer and
power supply lines of the owner;

 
 
-
System power supply and transmission line examination, including the lines
between box type transformer, control cabinet, converter and electrical motor
etc.

 
 
-
Electrification of the wind turbine generator system’s electrical system;

 
 
-
Check the correct position of mechanical parts;

 
 
-
Electrical system examination, local electrification in the system;

 
 
-
Examination of control system lines;

 
 
-
Examination of control system communication;


 
73

--------------------------------------------------------------------------------

 

 
  
b)
System commissioning (2 days total, adjusted with weather conditions, such as
wind speed)

 
 
-
Safety chain action test;

 
 
-
Yawing and hydraulic system test;

 
 
-
Monitor the functions of all subsystems (including adjustment and calibration);

 
 
-
Drive chain low-speed barring and speed rise test;

 
 
-
Joint commissioning of control system and hydraulic system of wind turbine
generator system and realize automatic start;

 
 
c)
Trial run of WTGS with power restriction

 
 
-
Automatic start of generator system and continuous test in different load
sections (output power of generator restricted according to running state: 20%,
50% and full power)

 
 
-
Installation and commissioning report completed.

 
6.
Reliability Operation



After commissioning, 240 hours’ reliability operation is conducted when the
operating conditions are met.


The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 240 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 10% of the time for reliability operation.


In addition, the shutdown caused by the following causes will not be deemed as
wind turbine generator failures:


 
·
Power grid failure (power grid parameter out of the scope of technical
specification)



 
·
Weather conditions (including wind conditions and ambient temperature) exceed
the running scope of technical specification



During the reliability operation period, the accumulative power generation time
of the WTGS shall not be less than 240 hours. If the hour limit is not met, the
reliability operation will continue to reach the accumulative power generation
time 240 hours. If rated wind speed occurs in the reliability operation period,
the generator system shall achieve the rated output; if not, the trial run will
extend 120 hours. Either the accumulative power generation time evaluation or
the rated operating conditions evaluation, the lasting time shall not exceed 240
hours. During the extended running time, if either of accumulative power
generation time and rated output is met, the reliability operation will be
deemed as conformable. If the accumulative power generation time can’t be
achieved due to wind conditions, or rated wind speed doesn’t appear, if the
generator system runs normally without failure during the reliability operation
period, it will be deemed conformable.
 
 
74

--------------------------------------------------------------------------------

 
 
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.


After each set passes consecutive 240-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.


If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.

 
75

--------------------------------------------------------------------------------

 

Appendix 8 Performance & Availability Evaluation
 
1. 1. Power Curve
 
See the table below for the guaranteed power curve of the seller under this
contract based on the standard air density 1.225 kg/m3.
 
Wind
Speed m/s
Power
kW
[pg81.jpg]
4.2
0
5
34
6
127
7
233
8
353
9
482
10
624
11
756
12
863
13
940
14
987
15
1009
16
1013
17
1006
18
997
19
987
20
979
21
977


 
76

--------------------------------------------------------------------------------

 

2. Calculation and Evaluation Methods of Wind Turbine Power Curve & Availability


Evaluation of equipment availability within the quality warranty period


In the quality warranty period, the seller provides high quality services and
maintenance. The equipment availability evaluation indicator is: in the quality
warranty period as from the date of producing the pre-acceptance certificate.


The availability of any single generator in the wind farm shall be ≥95%.


In case the indicator is not met, reevaluate after at most 3 months’ extension
until meeting the evaluation indicator. The seller shall be responsible for the
cost during the extension period. If it is still non-conformable, the seller
will be deemed as breach of contract and shall compensate related losses of the
buyer.


Evaluation of power curve
 
The sellers provides the standard power curve and the guaranteed power curve
under air density of wind site and promises that the power curves are true and
correct. It is the seller’s responsibility to ensure that the power curves
accord with the technical agreement and contract. The guaranteed power curve
under air density of wind site provided by the seller shall not have an error
larger than ±5% with the actually measured power curve at site. If the
requirements of the technical agreement are not met, it will be deemed as breach
of contract. The evaluation indicator of the power curve within the quality
warranty period is:


Guaranteed value of power curve of a single generator system shall be ≥95%.


The calculation method of availability and power curve characteristics is as
follows:


Guarantee and evaluation of wind turbine power curve


Within the quality warranty period, the buyer can designate a test period for
power curve according to wind conditions on site and production and operation
situations. In the test period, the power curves of each set wind turbine
recorded in the central monitoring and control system of the wind turbine
generator system are evaluated. In order to ensure sufficient and timely
measurement of the complete wind speed sequence of the power curves, the test
period shall not be shorter than 3 months. If the wind conditions for rated
output don’t appear in 3 months, the test period can be extended, but not longer
than 6 months. If the wind conditions don’t appear, extrapolation method is used
as per IEC 61400-12.


In the event that the central monitoring and control system can only plot the
power curve in the accumulative operation period and don’t support the plotting
of power curves at any evaluation period, the buyer shall have the right to
entrust an internationally-recognized test institute or that accepted by General
Administration of Quality Supervision, Inspection and Quarantine of PRC and
select two representative generators which meet testing conditions of IEC
61400-12, to measure the power curves of IEC 61400-12. The guaranteed value of
the minimum power curve of two sets evaluation generators are taken as the
guaranteed values of other generators in the whole wind farm.

 
77

--------------------------------------------------------------------------------

 

Even if the central monitoring and control system supports the plotting of power
curves at any evaluation period, the buyer still has the right to entrust an
internationally-recognized test institute or that accepted by General
Administration of Quality Supervision, Inspection and Quarantine of PRC and
select any generators which meet testing conditions of IEC 61400-12, to measure
the power curves of IEC 61400-12 as a substitute for the power curves recorded
by the central monitoring and control system in the same period for evaluation.
Then, the buyer will compare the guaranteed value of actually measured power
curves with that of the power curves recorded by the central monitoring and
control system. If the guaranteed value of power curves recorded exceeds more
than 5% of that of actually measured power curves, the power curves recorded
will be deemed as existing big deviation and the buyer will modify the
guaranteed value of power curves for each set of wind turbine pursuant to this
deviation.


If the wind turbine generator system can’t reach the guaranteed value, the
seller shall adjust the generator system within one month and at most three
months. After adjustment, re-measure again and the measured power curves will be
regarded as the final curves. If it is conformable in measurement after
adjustment, the seller shall compensate for the electric quantity loss during
the period from when the generator is put into operation to the time when it
conforms to the requirements after adjustment. If it remains non-conformable
after adjustment, the power curve of this generator is recognized as
non-conformity in the evaluation and the seller shall compensate for the
electric quantity loss during the whole lifecycle of the wind farm.


1) The guaranteed value of the power curves of the generator is calculated by:


Guaranteed value of actual measurement = (converted power generation in a
typical year / guaranteed power generation in a typical year) × 100%


Where:


Converted power generation in a typical year = feasible wind frequency
distribution of hub height in a typical year × measured power curve value under
feasible air density


Guaranteed power generation in a typical year = feasible wind frequency
distribution of hub height in a typical year × guaranteed power curve value


Measured power curve value under feasible air density: refers to the power
curves obtained by converting the measured power curve from average air density
during evaluation to feasible air density according to the conversion method of
air density in IEC 61400-12.


Guaranteed power curve value: refers to the power curve under the feasible air
density affirmed by the seller in the technical agreement.


2) The electric quantity loss for the generator conformable after adjustment is
calculated by:


Electric quantity loss for the generator conformable after adjustment = average
measured power generation of generators in the same unit (excluding the
evaluated generators) during compensation period × (guaranteed value of
generator’s power curve/ actually measured value –1)


Where:


Generators in the same unit: refers to all other generators in the same
collection line of the evaluated generator

 
78

--------------------------------------------------------------------------------

 
 
Compensation period: refers to the whole period from when the generator is put
into operation to the time when it conforms to the requirements after
adjustment.


Measured power generation: shall be the power generation recorded in the central
monitoring and control system of the wind farm


3) Electric quantity loss of the finally non-conformable generator in the
lifecycle of wind farm is calculated by:


Electric quantity loss of the finally non-conformable generator in the lifecycle
of wind farm = grid power generation of wind farm in any whole year (may be
different from a calendar year) including the evaluation period / sets of wind
turbines running this period × (guaranteed value of generator’s power curve/
actually measured value –1) × lifecycle of wind farm


Where:


Grid power generation of wind farm: adopts the reading on the electricity meter
at grid gateway of wind farm.


Guaranteed value of generator’s power curve: 95%


Lifecycle of wind farm: 20 years


The availability of wind turbine generator system is calculated as follows.


The availability of wind turbine generator system is evaluated by year and the
evaluation year may be different from a calendar year.


a) Availability of a single set of generator = [1－(A+B-40-C) / (8760-C)] ×100%


Where:


A refers to failure shutdown hours


B indicates maintenance and repair shutdown hours (every year each wind turbine
has no more than 40 hours of reasonable periodical maintenance time)


C denotes the shutdown hours due to non-seller’s reasons, including:
 
 
·
Power grid cutoff and failure except the normal power grid parameters



 
·
Power blackout in plan



 
·
Failures of main transformer (if covered in the scope of supply of the buyer)



 
·
Maintenance work (at most 40 hours/year)



 
·
Examination or expert study required by the buyer



 
·
Measurement proposed or required by the buyer



 
·
Wind turbine generator shutdown for official requirements (such as noise level,
flickering shadow)



 
·
Icing



 
·
Wind speed lower than cut-in wind speed



 
·
Wind speed higher than cut-out wind speed



 
·
Shutdown caused by the buyer’s reasons



 
·
Shutdown caused by the remote communication problems which is the responsibility
of the buyer



 
79

--------------------------------------------------------------------------------

 
 
·
Lightning



 
·
Deliberate or malicious damage



 
·
Windstorm



 
·
Environmental conditions not covered in the “wind site weather” documents



 
·
Theft and steal



 
·
Whether announce or not, strike, insurrection, domestic unrest and civil war



 
·
Earthquake, flood



 
·
External fire and explosion



 
·
Impact and collision by aircraft or other falling objects



 
·
Cable unwrapping



 
·
System automatic inspection

 
If two or more above-mentioned situations occur, the situation with longer
duration will be counted.


b) Electric quantity loss of non-conformable availability = actual power
generation in the evaluation year × (guaranteed value of availability / actual
availability -1)


Where:


Actual power generation in the evaluation year: The evaluation year may be
different from a calendar year. The actual power generation shall be the power
generation recorded in the central monitoring and control system of the wind
farm.


Guaranteed value of generator’s availability: 95%

 
80

--------------------------------------------------------------------------------

 

 
Appendix 9 Special Tools, Spare Parts & Consumables
 
1. List of Special Tools (RMB Yuan)
 
Note: The lifting tools shall be supplied with sufficient quantity for lifting
simultaneously on three work planes. After all wind turbines in the wind site
enter into the quality warranty period, only one set is left to the buyer and
the others will be returned to the seller.

 
Name
Name
Specifications
Qty
Unit
Unit Price
Total
price
I Blade hanger
　
　
　
　
12160
1
flat lifting sling
3T-5 m
2
stalk
220
440
2
King-size nylon sling
10T-20M
1
stalk
4800
4800
3
flat Lifting sling
10T-10M
2
stalk
2460
4920
4
blade protector
GCN-T-B001
1
set
2000
2000
II Tower and engine room hanger
　
　
　
　
17000
5
special tower hanger
GCN-T-T001
2
piece
6000
12000
6
special engine room hanger(the following three items)
GCN –T-N001
4
piece
5000
5000
sling (nylon)
30T-4.5m
1
piece
　
　
sling (nylon)
30T-3.6m
1
piece
　
　
shacle
30T
3
piece
　
　
III. Other special tools
　
　
　
　
33000
7
lifting ring
10T
4
piece
400
1600
8
General safety belt on the back
　
10
set
2800
28000
6
19mm socket head
3/4”24mm
2
piece
170
340
7
19mm socket head
3/4”27mm
2
piece
170
340
8
19mm socket head
3/4”30mm
2
piece
170
340
9
19mm socket head
3/4”32mm
2
piece
170
340
10
19mm socket head
3/4”36mm
2
piece
170
340
11
19mm socket head
3/4”41mm
2
piece
170
340
12
25mm socket head
1”32mm
2
piece
170
340
13
25mm socket head
1”36mm
2
piece
170
340
14
25mm socket head
1”41mm
2
piece
170
340
15
25mm socket head
1”46mm
2
piece
170
340
　
　
　
　
　
　
　
Subtotal of pieces
95160
　
　
　
　
　
quantity of sets
3
　
　
　
　
　
subtotal
285480
　
Hydraulic Torque Wrench
　
2
set
150000
300000
 
Gasoline generator
 
1
set
   
　
Laptop computer for repair and maintenance
　
4
set
5000
20000
　
　
　
　
　
special tools total
605480
Favorable price
205100


 
81

--------------------------------------------------------------------------------

 

2. List of Spare Parts (RMB Yuan)
 
Line
No.
Name of equipment
Model
Unit
Quantity
Unit
price
Total
price
1
Spare parts package of control system, each set includes:
Set
5
　
　
　
Wind speed sensor(with signal cable)
THIES 4.3518 NPN with heating
Piece
20
4900
98000
　
Wind direction sensor(with signal cable)
Carlo GAVAZZIDWS with heating
Piece
20
4300
86000
　
Main controller of system
MITA/CSIC, 709 Institute
Piece
5
80062
400310
2
Each set of spare parts package of electric part is including
Set
5
　
　
　
Circuit breaker
GV2ME- 16/9 – 14A
Piece
5
288
1440
　
Soft cut-in module
MITA/ CSIC, 709 Institute
Piece
5
22000
110000
　
Special contactor for condenser compensation
Schneider LC1DK(690V)
Piece
5
200
1000
　
Inductive proximity switch(inductance type)
TURCK Bi-EM12E-AP45XLD-H1141 2mm
Piece
30
280
8400
　
Fuse (different level)
Schneider NH00 100A 690V
Piece
30
95
2850
　
Starting contactor of motor
Schneider LCD09
Piece
10
200
2000
　
Overload safeguard for motor (namely, thermal relay)
Schneider LRD 07
Piece
20
200
4000
　
Soft starter of motor
MITA/ CSIC, 709 Institute
Piece
20
3800
76000
　
Protector for motor short circuit
GV2ME07(0.6A-2.5A)
Piece
20
300
6000
　
24V relay
OMORON G2R-1-SN(S) 24VDC
Piece
20
200
4000
3
Each set of spare parts package of yawing system is including
Set
5
　
　
　
Motor of yawing system hydraulic
station
ABB(Shanghai)M2QA112M4A
Set
5
3000
15000
4
Each set of spare parts package of hydraulic mechanism is including
Set
5
　
　
　
Motor of blade tip hydraulic station
ABB(Shanghai) M2QA80M4B
Set
5
3000
15000
5
Each set of other spare parts package is including:
Set
5
　
　
　
Blade tip safety valve(namely, burst valve)
Leemin  Pressure:120Bar
Piece
50
1500
75000
　
Motor of cooling water pump
ABB(Shanghai)M2QA80M2B
Set
5
3000
15000
　
Pump motor of master gear
ABB(Shanghai)M2QA132M6A
Set
5
3000
15000
　
Brake lining
KTR(Shanghai)490 1925-001
Piece
20
3000
60000
　
Sensitive switch of brake caliper
Germany SVENDBORG Sensie
Piece
5
1000
5000
Total
　
1000000

 
 
82

--------------------------------------------------------------------------------

 

 
3. List of Consumables (RMB Yuan)
 
Line
No.
Name of equipment
Model
Unit
Quantity
Unit
price
Total
price
1
Hydraulic oil
SHC 524
L
640
150
96000
2
Oil for generator
MOBILTEMP 1
Kg
5
70
350
3
Oil for yaw bearing
SHC 460
Kg
15
150
2250
4
Lubricating oil for master gear
SHC 632
L
3600
105.81
38091.6
5
Lubricating oil filter for main-gear box
1300 R
Set
50
2800
140000
6
Lubricating oil filter for yaw
RFA-63×10LY
Set
50
500
25000
7
Oil filter for blade tip hydraulic station
HX.BH-25×10
Set
50
500
25000
8
Elastic element of oscillation bearing
DW-HP-4022
Set
24
2124
50976
9
Carbon brush for generator
   
100
　
　
10
Total price
377667.6
 
Preferential price
103000

 
 
83

--------------------------------------------------------------------------------

 

4. List of Necessary Tools (RMB Yuan)
 
Line
No.
Name
Model
Unit
Quantity
1
32pcs 12.5MM series metric stack tool
8~32mm
PCS
2
2
9pcs flat- head inner hexagon
3~18mm
Set
2
3
Electric iron
50W
PCS
2
4
Double- color wire-cutter
8"
Set
2
5
Double- color long flat nose plier
6"
PCS
2
6
Universal wire stripper
6.5"
Set
2
7
Diagonal cutting nipper
6"
PCS
2
9
Crimping plier
16mm2 -240mm2
Piece
2
10
G series Philip's type double- color insulated screwdriver
0×60mm
Piece
2
11
G series Philip's type double- color insulated screwdriver
1×80mm
Piece
2
12
G series Philip's type double- color insulated screwdriver
2×100mm
Piece
2
13
G series Philip's type double- color insulated screwdriver
3×150mm
Piece
2
14
G series slot type double- color insulated screwdriver
2.5×75mm
Piece
2
15
G series slot type double- color insulated screwdriver
3×100mm
Set
2
16
G series slot type double- color insulated screwdriver
4×100mm
Piece
2
17
G series slot type double- color insulated screwdriver
5.5×125mm
Piece
2
18
G series slot type double- color insulated screwdriver
6.5×150mm
Piece
2
19
Open spanner
41mm
Piece
2
20
Open spanner
46mm
Piece
2
21
Open spanner
55mm
Piece
2
26
11pcs open combination spanner with offset ring
8~22mm 09048
Set
2
27
Monkey spanner
12"
Piece
2
28
Pipe wrench
500mm
Piece
2
29
Ratchet manual cable cutter
　
Piece
2
30
Electric wrench 6910
1〞(25.4mm)
Piece
2
31
Multi-meter
　
Piece
2
32
Phase detector
　
Piece
2
33
AC clip-on ammeter
　
Piece
2
34
Insulated megger
1000V
Piece
2
35
Insulated megger
2500V
Piece
2
36
Test pencil
220V
Piece
2
37
Grease gun
　
Piece
2
38
electric torch
　
Piece
2
39
Plastic toolbox
15 cun
Piece
2
40
Electrician's knife
　
Piece
2
41
Feeler gauge
200(14 pieces)
Piece
2
42
Rubber hammer
　
Piece
2
43
Hot air gun
PHG500-2
Set
2
44
Bar
Φ20×500
Piece
2
45
Hacksaw frame
　
Piece
2
46
Hammer
2 pounds
Piece
2
47
Wire coil
30m
Piece
2
48
Hand held electric drill
12 mm
Piece
2
49
Auger-drill head
3.5,6,8,10,12,13
Set
2
50
Band tape
5 m
Piece
2
51
Hand file stack
Medium-200
Piece
2
52
Portable tool bag
13"
Piece
10
53
safety helmet
　
Set
10
54
Wind rope
150m
Piece
2

 
 
84

--------------------------------------------------------------------------------

 
 

Appendix 10 DNV certification
 
[pg93.jpg]

 
85

--------------------------------------------------------------------------------

 
 

[pg94.jpg]

 
86

--------------------------------------------------------------------------------

 
 

[pg95.jpg]

 
87

--------------------------------------------------------------------------------

 

 
[pg96.jpg]

 
88

--------------------------------------------------------------------------------

 

 
[pg97.jpg]

 
89

--------------------------------------------------------------------------------

 

 
[pg98.jpg]

 
90

--------------------------------------------------------------------------------

 

 
[pg99.jpg]

 
91

--------------------------------------------------------------------------------

 

 
[pg100.jpg]

 
92

--------------------------------------------------------------------------------

 


[pg101.jpg]

 
93

--------------------------------------------------------------------------------

 